Exhibit 10.18

 

 

TERM LOAN AGREEMENT

Dated as of December 1, 2011

among

MOLINA CENTER LLC

as Borrower,

EAST WEST BANK,

as Administrative Agent

and

EAST WEST BANK,

BANK OF CHINA, LOS ANGELES BRANCH,

CITY NATIONAL BANK,

UNION BANK, N.A.

and

THE BANK OF EAST ASIA (U.S.A.) N.A.

as Lenders

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Use of Defined Terms

     14   

1.3

 

Accounting Terms

     14   

1.4

 

Rounding

     15   

1.5

 

Exhibits and Schedules

     15   

1.6

 

Miscellaneous Terms

     15    ARTICLE 2 CREDIT FACILITY      16   

2.1

 

Amount and Terms of Loan

     16   

2.2

 

Interest

     16   

2.3

 

Amortization of Loan

     16   

2.4

 

Prepayments

     17   

2.5

 

Default Rate

     18   

2.6

 

Loan Fee

     18   

2.7

 

Agency Fee

     18   

2.8

 

Non-Business Days

     18   

2.9

 

Manner and Treatment of Payments

     18   

2.10

 

Authorization to Debit Account

     18   

2.11

 

Funding Source

     19   

2.12

 

[Intentionally Deleted]

     19   

2.13

 

Collateral

     19   

2.14

 

Increased Loan Costs

     19   

2.15

 

Swap Contracts

     19   

 

-i-



--------------------------------------------------------------------------------

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

     20   

3.1

 

Existence and Qualification; Power; Compliance with Laws

     20   

3.2

 

Authority; Compliance with Other Agreements and Instruments and Government
Regulations

     20   

3.3

 

No Governmental Approvals Required

     21   

3.4

 

Operation of Property

     21   

3.5

 

[Intentionally Deleted]

     21   

3.6

 

[Intentionally Deleted]

     21   

3.7

 

Title to Property

     21   

3.8

 

Intangible Assets

     21   

3.9

 

Litigation

     21   

3.10

 

Binding Obligations

     22   

3.11

 

No Default

     22   

3.12

 

ERISA

     22   

3.13

 

Regulations T, U and X; Investment Company Act

     22   

3.14

 

Disclosure

     22   

3.15

 

Tax Liability

     22   

3.16

 

[Intentionally Deleted]

     22   

3.17

 

Hazardous Materials

     22   

3.18

 

Regulatory and Legal Compliance

     23   

ARTICLE 4 AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)

     24   

4.1

 

Payment of Taxes and Other Potential Liens

     24   

4.2

 

Preservation of Existence

     24   

4.3

 

Single Purpose Entity

     24   

4.4

 

Maintenance of Properties

     24   

 

-ii-



--------------------------------------------------------------------------------

 

4.5

 

Maintenance of Insurance

     25   

4.6

 

Compliance With Laws

     25   

4.7

 

Inspection Rights

     25   

4.8

 

Keeping of Records and Books of Account

     25   

4.9

 

Compliance With Agreements

     25   

4.10

 

Use of Proceeds

     25   

4.11

 

Hazardous Materials Laws

     25   

4.12

 

Replacement Reserve Account

     25   

4.13

 

Bank Account

     26   

4.14

 

Estoppel Certificates

     26   

4.15

 

Performance and Funding of Deferred Maintenance

     27   

ARTICLE 5 NEGATIVE COVENANTS

     28   

5.1

 

Investments

     28   

5.2

 

ERISA

     28   

5.3

 

Change in Nature of Business

     28   

5.4

 

Liens; Negative Pledges; Sales and Leasebacks

     28   

5.5

 

Indebtedness and Contingent Obligations

     28   

5.6

 

Transactions with Affiliates

     29   

5.7

 

Financial Covenants

     29   

5.8

 

Leasing

     30   

5.9

 

Partition; Zoning

     30   

ARTICLE 6 INFORMATION AND REPORTING REQUIREMENTS

     31   

6.1

 

Financial and Business Information

     31   

6.2

 

Compliance Certificates

     33   

 

-iii-



--------------------------------------------------------------------------------

 

ARTICLE 7 CONDITIONS

     34   

7.1

 

Conditions Precedent to Closing

     34   

ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

     37   

8.1

 

Events of Default

     37   

8.2

 

Remedies Upon Event of Default

     39   

8.3

 

Application of Funds

     40   

ARTICLE 9 APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT

     41   

9.1

 

Authorization of Administrative Agent

     41   

9.2

 

No Waiver by Lender

     41   

9.3

 

Receivership or Insolvency

     41   

9.4

 

Delegation of Duties

     42   

9.5

 

Liability of Administrative Agent

     42   

9.6

 

Reliance by Administrative Agent

     43   

9.7

 

Notice of Default

     43   

9.8

 

Credit Decision; Disclosure of Information by Administrative Agent

     43   

9.9

 

Indemnification of Administrative Agent

     44   

9.10

 

Administrative Agent in Individual Capacity

     45   

9.11

 

Successor Administrative Agent

     45   

9.12

 

Releases, Acquisition and Transfers of Collateral

     46   

9.13

 

Benefit

     48   

9.14

 

No Obligation by Borrower; Right of Reliance

     48   

9.15

 

Right of Reliance on Administrative Agent

     48   

9.16

 

Timing of Payments by Administrative Agent

     48   

9.17

 

Records of Advances and Payments

     48   

9.18

 

Required Lenders’ Direction of Appraisal

     48   

 

-iv-



--------------------------------------------------------------------------------

 

ARTICLE 10 MISCELLANEOUS

     49   

10.1

 

Cumulative Remedies; No Waiver

     49   

10.2

 

Amendments; Consents

     49   

10.3

 

Costs, Expenses and Taxes

     50   

10.4

 

Survival of Representations and Warranties

     51   

10.5

 

Notices

     51   

10.6

 

Execution of Loan Documents

     51   

10.7

 

Binding Effect; Assignment

     51   

10.8

 

Lien on Deposits and Property in Possession of Administrative Agent

     52   

10.9

 

Indemnity by Borrower

     52   

10.10

 

Nonliability of Administrative Agent and Lenders

     53   

10.11

 

No Third Parties Benefited

     54   

10.12

 

Further Assurances

     54   

10.13

 

Integration

     54   

10.14

 

Governing Law

     55   

10.15

 

Severability of Provisions

     55   

10.16

 

Headings

     55   

10.17

 

Time of the Essence

     55   

10.18

 

JURY TRIAL WAIVER

     55   

10.19

 

Purported Oral Amendments

     55   

10.20

 

USA PATRIOT Act Notice

     55   

 

-v-



--------------------------------------------------------------------------------

EXHIBITS

 

A Compliance Certificate

SCHEDULES

 

1.1(b) Schedule of Commitments

 

3.3 Governmental Approvals

 

3.17 Known Violations of Hazardous Materials Law

 

5.1 Investments

 

-vi-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT, dated as of December 1, 2011 (the “Agreement”), is
entered into by and among MOLINA CENTER LLC, a Delaware limited liability
company (“Borrower”), EAST WEST BANK, a California banking corporation, as
Administrative Agent (“Administrative Agent”) and EAST WEST BANK, a California
banking corporation, BANK OF CHINA, LOS ANGELES BRANCH, a federally chartered
branch of Bank of China Limited, a joint stock company incorporated in the
People’s Republic of China with limited liability, CITY NATIONAL BANK, a
national banking association, UNION BANK, N.A., a national banking association,
and THE BANK OF EAST ASIA (U.S.A.) N.A., a national banking association, as
Lenders (collectively, together with their assignees and successors permitted
hereunder, “Lenders,” and each a “Lender”).

Administrative Agent, Lenders, and Borrower desire to enter into an agreement
setting forth the terms and conditions under which Borrower may obtain from
Lenders a term loan to finance its acquisition of certain real property in the
City of Long Beach, California, improved with two office towers commonly known
as the “Arco Towers.”

In consideration of the foregoing and the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

1.1 Defined Terms. As used herein, the following terms shall have the meanings
set forth below:

“Adjusted LIBOR Rate” means, with respect to any Interest Period, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
(a) the LIBOR Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

“Administrative Agent Advances” means advances which the Administrative Agent
makes, from time to time, on behalf of Lenders, to pay any costs, fees and
expenses as described herein or to pay costs reasonably deemed necessary by
Administrative Agent in order to preserve or protect the Collateral or any
portion thereof (including costs of property taxes, insurance premiums,
completion of construction, operation, management, improvements, maintenance,
repair, sale and disposition of any Foreclosed Real Property).

“Administrative Agent’s Office” means Administrative Agent’s address as set
forth on the signature pages to this Agreement, or such other address as
Administrative Agent hereafter may designate by written notice to Borrower.

“Advance” means a disbursement of principal of the Loan.

“Affected Lender” has the meaning set forth for that term in Section 2.14.

 

Term Loan Agreement

 

-1-



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
membership or ownership interests, by contract or otherwise).

“Agreement” means this Term Loan Agreement, either as originally executed or as
it may from time to time be supplemented, modified, amended, restated or
extended.

“Applicable Margin” means 3.25%.

“Borrower” means Molina Center, LLC, a Delaware limited liability company.

“Business Day” means any Monday, Tuesday, Wednesday, Thursday or Friday, other
than a day on which banks are authorized or required to be closed in California.

“Calculation Period” means the six (6) month period ending on the last day of
the last month prior to the month in which a calculation of Debt Coverage is
being made pursuant to Section 5.7(a).

“Capital Expenditure” means any expenditure by a Person for or related to fixed
assets or purchased intangibles that is treated as a capital expenditure under
GAAP, including any amount that is required to be treated as an asset subject to
a Capital Lease Obligation. The amount of Capital Expenditures in respect of
fixed assets purchased or constructed by a Person in any fiscal period shall be
net of (a) any net sales proceeds received during such fiscal period by such
Person for fixed assets sold by such Person and (b) any casualty insurance
proceeds received during such fiscal period by such Person for casualties to
fixed assets and applied to the repair or replacement thereof.

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement that, in accordance with GAAP, is classified as a
capital lease.

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP.

“Cash Equivalents” means, when used in connection with any Person, such Person’s
Investments in:

(a) Government Securities, in each case due within one year after the date of
the making of such an Investment;

(b) readily marketable direct obligations of any State of the United States of
America or any political subdivision of any such State or any public agency or
instrumentality thereof given on the date of such Investment a credit rating of
at least Aa by Moody’s Investors Service, Inc. or AA by Standard & Poor’s
Corporation, in each case due within one year after the date of the making of
such an Investment;

 

Term Loan Agreement

 

-2-



--------------------------------------------------------------------------------

(c) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and reverse repurchase agreements covering
Government Securities executed by, Lender or any other bank, savings and loan or
savings bank doing business in and incorporated under the Laws of the United
States of America or any State thereof and having on the date of such Investment
combined capital, surplus and undivided profits of at least $250,000,000, in
each case due within one year after the date of the making of such an
Investment;

(d) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and reverse repurchase agreements covering
Government Securities executed by, any branch or office located in the United
States of America of a bank incorporated under the Laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least $500,000,000, in
each case due within one year after the date of the making of such an
Investment; and

(e) readily marketable commercial paper of corporations doing business in and
incorporated under the Laws of the United States of America or any State thereof
given on the date of such Investment the highest credit rating by Moody’s
Investors Service, Inc. and Standard & Poor’s Corporation, in each case due
within 270 days after the date of the making of such an Investment.

“Change in Control” means an event or series of events by which:

(a) Borrower ceases to be wholly owned by Parent; or

(b) Parent ceases to control the management and day-to-day operations of
Borrower.

“Closing Date” means the date upon which the conditions precedent set forth in
Section 7.1 are fulfilled or waived by Lenders and the Loan are initially
funded.

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

“Collateral” means, collectively, all of the collateral subject to the Liens, or
intended to be subject to the Liens, created by the Collateral Documents,
whether or not perfected.

“Collateral Documents” means, collectively, the Deed of Trust, this Agreement
and any other security agreement, assignment, deed of trust, mortgage or similar
instrument now or hereafter executed by any Loan Party to secure the
Obligations.

“Commitment” means, as to any Lender, the amount set forth for that Lender in
the Schedule of Commitments.

“Compliance Certificate” means a certificate in the form of Exhibit A.

 

Term Loan Agreement

 

-3-



--------------------------------------------------------------------------------

“Contingent Obligation” means, as to any Person, any (a) direct or indirect
guarantee of Indebtedness of, or other obligation performable by, any other
Person, including any endorsement (other than for collection or deposit in the
ordinary course of business), co-making or sale with recourse of the obligations
of any other Person or (b) contractual assurance (not arising solely by
operation of Law) given to an obligee with respect to the performance of an
obligation by, or the financial condition of, any other Person, whether direct,
indirect or contingent, including any purchase or repurchase agreement covering
such obligation or any collateral security therefor, any agreement to provide
funds (by means of loans, capital contributions or otherwise) to such other
Person, any agreement to support the solvency or level of any balance sheet item
to such other Person, or any other arrangement of whatever nature having the
effect of assuring or holding harmless any obligee against loss with respect to
any obligation of such other Person including without limitation any
“keep-well”, “take-or-pay” or “through put” agreement or arrangement. As of each
date of determination, the amount of any Contingent Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation (unless the Contingent Obligation is limited by its terms to
a lesser amount, in which case to the extent of such amount) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by such Person in good faith.

“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

“DCR Collateral Account” means a deposit account which may be established in the
name of Borrower and maintained with East West Bank under the circumstances
described in Section 5.7(a).

“Debt Coverage Ratio” means the ratio of (a) Net Operating Income for the
Calculation Period to (b) the sum (without duplication) of (i) Interest Charges
during the Calculation Period plus (ii) principal payments on all Indebtedness
that are required to be made during the Calculation Period; provided, that there
shall be excluded from clauses (b) (i) and (b)(ii) all Interest Charges and
scheduled principal payments on Indebtedness as to which the lenders’ rights to
receive payment are expressly subordinated to the right of the Lenders to
receive payments of Debt Service and other payments on the Loan.

“Debt Service” means the actual principal and interest payable under the Loan
during the applicable Calculation Period.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect and affecting the rights of creditors generally.

“Deed of Trust” means the Deed of Trust, Assignment of Rents and Fixture Filing
of even date herewith executed by Borrower, as Trustor, in favor of
Administrative Agent, for the benefit of the Secured Parties, as beneficiary,
encumbering the Real Property, either as originally executed or as the same may
from time to time be supplemented, modified, amended, renewed, extended or
supplanted.

 

Term Loan Agreement

 

-4-



--------------------------------------------------------------------------------

“Default” means any condition or event that, with the giving of any applicable
notice or passage of time specified in Section 8.1, or both, would constitute an
Event of Default.

“Default Rate” means the interest rate set forth in Section 2.5.

“Defaulting Lender” means a Lender that fails to pay its Pro Rata Share of a an
Advance within three (3) Business Days after notice from Administrative Agent,
until such Lender cures such failure as permitted in this Agreement.

“Designated Deposit Account” means deposit account number 8003018341 in the name
of Borrower and maintained with East West Bank.

“Dollars” or “$” means United States dollars.

“East West Bank” means East West Bank, a California banking corporation.

“Environmental Indemnity” means the Environmental Indemnity of even date
herewith by Borrower in favor of Lender, setting forth certain indemnification
obligations relating to Hazardous Materials (as defined below), either as
originally executed or as it may from time to time be supplemented, modified,
amended, restated or extended.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

“ERISA Affiliate” means any Person (whether or not incorporated) that is
required to be aggregated with a Borrower pursuant to Section 414 of the Code.

“Eurodollar Principal” means any principal of the Loan as to which interest is
accruing at the Eurodollar Rate or at a Default Rate calculated with reference
to the Eurodollar Rate.

“Eurodollar Rate” means, with respect to an Interest Period, a per annum rate of
interest equal to the greater of (a) Adjusted LIBOR Rate for such Interest
Period plus the Applicable Margin, or (b) 4.25%.

“Event of Default” has the meaning specified in Section 8.1.

“Fiscal Quarter” means the fiscal quarter of Borrower consisting of a
three-month fiscal period ending on each March 31, June 30, September 30, and
December 31.

“Fiscal Year” means the fiscal year of Borrower consisting of a twelve-month
fiscal period ending on each December 31.

 

Term Loan Agreement

 

-5-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. The term “consistently
applied,” as used in connection therewith, means that the accounting principles
applied are consistent in all material respects to those applied at prior dates
or for prior periods.

“Government Securities” means readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America.

“Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, (c) any court, administrative
tribunal or public utility, or (d) any arbitration tribunal or other
non-governmental authority to whose jurisdiction a Person has consented.

“Hazardous Materials” has the meaning set forth for that term in the
Environmental Indemnity.

“Hazardous Materials Laws” has the meaning set forth for that term in the
Environmental Indemnity.

“Indebtedness” means, as to any Person (without duplication), (a) indebtedness
of such Person for borrowed money or for the deferred purchase price of Property
(excluding trade and other accounts payable in the ordinary course of business
in accordance with ordinary trade terms), including any Contingent Obligation
for any such indebtedness, (b) indebtedness of such Person of the nature
described in the foregoing clause (a) that is non-recourse to the credit of such
Person but is secured by assets of such Person, to the extent of the fair market
value of such assets as determined in good faith by such Person, (c) Capital
Lease Obligations of such Person, (d) indebtedness of such Person arising under
bankers’ acceptance facilities or under facilities for the discount of accounts
receivable of such Person, (e) any direct or contingent obligations of such
Person under letters of credit issued for the account of such Person, and
(f) any net obligations of such Person under written agreements with one or more
financial institutions providing for “swap”, “cap”, “collar” or other interest
rate protection with respect to any of the foregoing indebtedness. In no event
shall the obligations of any Person in connection with foreign exchange
contracts constitute Indebtedness.

“Indemnitee” has the meaning specified in Section 10.9.

“Intangible Assets” means assets that are considered intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

“Interest Charges” means, for any period, with respect to Borrower, the sum of
(a) all interest paid or payable (without duplication) for such period by
Borrower in connection with any of its funded Indebtedness or in connection with
the deferred purchase price of assets,

 

Term Loan Agreement

 

-6-



--------------------------------------------------------------------------------

in each case to the extent treated as “interest expense” in accordance with GAAP
and (b) the portion of rent paid or payable (without duplication) for such
fiscal period by Borrower under Capital Lease Obligations that should be treated
as interest in accordance with Financial Accounting Standards Board Statement
No. 13.

“Interest Period” means the period commencing on the day of each calendar month
and ending on the last day of such calendar month.

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of capital
stock or other Securities of any other Person or by means of loan, advance,
capital contribution, guaranty or other debt or equity participation or
interest, or otherwise, in any other Person, including any membership,
partnership and joint venture interests of such Person in any other Person. The
amount of any Investment shall be the amount actually invested, without
adjustment for increases or decreases in the value of such Investment.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Agency charged with
the enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Agency, in each case whether
or not having the force of law.

“Lender” has the meaning specified in the preamble hereto.

“Lender’s Office” means Lender’s address as set forth on the signature pages to
this Agreement, or such other address as Lender hereafter may designate by
written notice to Borrower.

“LIBOR Rate” means, for any Interest Period, a rate of interest per annum equal
to the rate that appears in the “Money Rates” section of the Wall Street Journal
as the London interbank offered rate for deposits in US Dollars, for a period of
one month, two Business Days prior to the commencement of such Interest Period.
If such interest rate shall cease to be available from the Wall Street Journal,
the LIBOR Rate shall be determined from such financial reporting service as
Administrative Agent shall reasonably determine and use with respect to its
other loan facilities on which interest is determined based on the London
interbank offered rate. If a London interbank offered rate for deposits in US
Dollars for a period of one month becomes unavailable, Administrative Agent
shall designate a substitute index that is as closely comparable to the London
interbank offered rate for deposits in US Dollars for a period of one month as
is reasonably practicable, and shall give notice of such substitution to
Borrower and the Lenders.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

Term Loan Agreement

 

-7-



--------------------------------------------------------------------------------

“Loan” means the credit committed to be advanced by Lenders to Borrower, subject
to the terms and conditions of this Agreement

“Loan Documents” means, collectively, this Agreement, the other Collateral
Documents, the Notes, the Parent Guaranty, and any other agreements of any type
or nature heretofore or hereafter executed and delivered by Borrower or any of
their Affiliates to Administrative Agent in any way relating to or in
furtherance of this Agreement (other than Swap Contracts), in each case either
as originally executed or as the same may from time to time be supplemented,
modified, amended, restated, extended or supplanted.

“Loan Party” means each of Borrower and Parent.

“Loan-to-Value Ratio” means the total committed amount of the Loan divided by
the appraised “As-Is” value of the Property. The appraised “As-Is” value of the
Property shall be based upon an appraisal prepared by a third-party appraiser
acceptable to, and engaged directly by, Administrative Agent. The appraisal
shall be satisfactory to the Required Lenders in all respects, and the value of
the Property, as determined on the basis of such appraisal, shall be as
reviewed, adjusted and approved by the Required Lenders.

“Material Adverse Effect” means any set of circumstances or events which (a) is
material and adverse to the condition (financial or otherwise) or business
operations of the Loan Parties taken as a whole, (b) materially impairs the
ability of any Loan Party to perform its Obligations, (c) has a material,
adverse effect on the Lien of any Loan Document or (d) materially impairs the
ability of Administrative Agent or any of the Lenders to enforce a material
right or remedy as provided in the Loan Documents.

“Maturity Date” means November 30, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next following Business Day.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which any Borrower or any of its ERISA Affiliates
contributes or is obligated to contribute.

“Negative Pledge” means a Contractual Obligation that contains a covenant
binding on Borrower that prohibits Liens on any of such entity’s Property, other
than (a) any such covenant contained in a Contractual Obligation granting or
relating to a particular Lien which affects only the Property that is the
subject of such Lien and (b) any such covenant that does not apply to Liens
securing the Obligations, and (c) customary permitted junior Liens to be agreed
upon by Borrower and Lender.

“Net Operating Income” means, for any period, the difference between Operating
Expenses and Operating Revenue.

“Notes” and “Notes” have the meanings specified in Section 2.1.

 

Term Loan Agreement

 

-8-



--------------------------------------------------------------------------------

“Obligations” means all present and future obligations of every kind or nature
of Borrower or any other Loan Party at any time and from time to time owed to
(i) Administrative Agent or Lenders or any one or more of them under any one or
more of the Loan Documents, or (ii) any Swap Counterparty in connection with any
Swap Transaction, in each case whether due or to become due, matured or
unmatured, liquidated or unliquidated, or contingent or noncontingent, including
obligations of performance as well as obligations of payment, and including
interest that accrues after the commencement of any proceeding under any Debtor
Relief Law by or against Borrower or any Affiliate of Borrower.

“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable during such period, of whatever kind relating
to the ownership, operation, maintenance or management of the Property,
including (without duplication) Interest Charges and principal payments on all
Indebtedness (including, without limitation, Capital Lease Obligations) other
than Debt Service, costs of utilities, costs of ordinary repairs and
maintenance, insurance premiums, ground rents (if any), license fees, Taxes
(including payroll and related taxes with respect to employees of Borrower, but
excluding income taxes), advertising expenses, management fees actually paid
under any management agreement, operational equipment or other lease payments as
reasonably approved by Administrative Agent, but specifically excluding
depreciation and amortization, income taxes, Debt Service, any item of expense
that would otherwise be covered by the provisions hereof but which is paid by
any tenant under such tenant’s Lease or other agreement provided such
reimbursement by tenant is not included in the calculation of Operating Revenue.
Operating Expenses shall be subject to appropriate seasonal and other
adjustments in Lender’s reasonable discretion.

“Operating Revenue” means, with respect to any period of time, all revenue
actually received from the ownership and operation of the Property from whatever
source during such period (including rents from any affiliate of Borrower or
Parent leasing space in the Property but otherwise excluding any source
affiliated with Borrower or Parent), including rents, utility charges,
escalations, service fees or charges, license fees, parking fees, and other
required pass-throughs, but excluding proceeds of sales of furniture, fixtures
and equipment (except to the extent such sale proceeds offset amounts included
in Operating Expenses for costs of acquiring furniture, fixtures and equipment),
condemnation awards, insurance proceeds (other than business interruption or
other loss of income insurance), unforfeited security deposits, utility and
other similar deposits, and non-recurring or extraordinary income, including
lease termination payments; provided, however, lease termination payments shall
be included in Operating Revenue (i) if and to the extent held in reserve to
offset amounts included in Operating Expenses consisting of leasing commissions
or tenant improvements, and (ii) if delivered to Lender and held in reserve by
Lender, as rents received with respect to the terminated lease amortized over
the remaining term of such terminated lease and applied to Operating Expenses
for the applicable Calculation Period. No credit to Operating Revenue shall be
given with respect to free rent periods, rent concessions and rent credits.
Operating Revenue shall be subject to appropriate and reasonable seasonal and
other adjustments by Administrative Agent.

“Opinion of Counsel” means the favorable written legal opinion of Boutin Jones
Inc., counsel to Borrower and Parent, together with copies of all factual
certificates and legal opinions upon which such counsel has relied.

 

Term Loan Agreement

 

-9-



--------------------------------------------------------------------------------

“Pacific Time” means the prevailing time in Los Angeles, California.

“Parent” means Molina Healthcare, Inc., a Delaware corporation.

“Parent Credit Facility” means that certain Credit Agreement executed by US Bank
National Association as Administrative Agent, Lead Arranger and Sole Book
Runner, by City National Bank and Union Bank, N.A., as Co-Syndication Agents,
and by U.S. Bank National Association, City National Bank, Union Bank, N.A., BMO
Harris Bank, N.A., East West Bank, BOKF, NA dba Bank of Albuquerque, Santa
Barbara Bank & Trust, Land Bank of Taiwan, Los Angeles Branch and Hua Nan
Commercial Bank Ltd., Los Angeles Branch, as lenders and Parent as borrower,
dated as of September 9, 2011, as amended from time to time.

“Parent Guaranty” means the Guaranty of even date herewith by Parent in favor of
Lender, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by any Borrower or to which any
Borrower contributes or has an obligation to contribute.

“Permit” means any permit, approval, authorization, license, accreditation,
certification, provider or supplier number, registration, certificate of
authority, certificate of need, certificate of reimbursement, variance,
qualification, filing or consent required under applicable Laws.

“Permitted Encumbrances” means:

(a) inchoate Liens incident to construction or maintenance of Property, or Liens
incident to construction or maintenance of Property, now or hereafter filed of
record for which adequate accounting reserves have been set aside (or deposits
made pursuant to applicable Laws) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment; provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Property
is subject to a material impending risk of loss or forfeiture, as reasonably
determined by Administrative Agent;

(b) Liens for taxes and assessments on Property which are not yet past due, or
Liens for taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment; provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
impending risk of loss or forfeiture, as reasonably determined by Administrative
Agent;

 

Term Loan Agreement

 

-10-



--------------------------------------------------------------------------------

(c) defects and irregularities in title to any Property which in the aggregate
do not materially impair the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;

(d) easements, exceptions, reservations, or other agreements that: (i) exist on
the date hereof and are described in the ALTA lender’s title insurance policy
issued by the Title Company in connection with this Agreement; (ii) are granted
by Borrower after the date hereof for the purpose of pipelines, conduits,
cables, wire communication lines, power lines and substations, streets, trails,
walkways, drainage, irrigation, water, and sewerage purposes, dikes, canals,
ditches, the removal of oil, gas, coal, or other minerals, and other like
purposes affecting Property which in the aggregate do not materially burden or
impair the fair market value or use of such Property for the purposes for which
it is or may reasonably be expected to be held; or (iii) are granted by Borrower
after the date hereof for the purpose of facilitating the joint or common use of
Property in or adjacent to a shopping center or similar project affecting
Property which in the aggregate do not materially burden or impair the fair
market value or use of such Property for the purposes for which it is or may
reasonably be expected to be held;

(e) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
the use of any Property;

(f) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
any right, power, franchise, grant, license, or permit;

(g) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;

(h) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith; provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no Property is subject to a material impending risk of
loss or forfeiture;

(i) covenants, conditions, and restrictions affecting the use of Property that:
(i) exist on the date hereof and are described in the ALTA lender’s title
insurance policy issued by the Title Company in connection with this Agreement;
or (ii) arise after the date hereof and in the aggregate do not materially
impair the fair market value or use of the Property for the purposes for which
it is or may reasonably be expected to be held;

(j) rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

(k) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

 

Term Loan Agreement

 

-11-



--------------------------------------------------------------------------------

(l) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business;
provided that the aggregate value of all such pledges and deposits in connection
with any such lease does not at any time exceed 20% of the annual fixed rentals
payable under such lease;

(m) Liens consisting of deposits of Property to secure statutory obligations of
Borrower or any Subsidiary of Borrower in the ordinary course of its business;

(n) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds; and

(o) Liens created by or resulting from any litigation or legal proceeding in the
ordinary course of business which is currently being contested in good faith by
appropriate proceedings; provided that, adequate reserves have been set aside
and no material Property is subject to a material impending risk of loss or
forfeiture.

“Person” means any entity, whether an individual, trustee, corporation, general
partnership, limited liability company, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association,
tribe, firm, joint venture, Governmental Agency, or otherwise.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including any leasehold interest
or fixtures.

“Pro Rata Share” means, with respect to each Lender, a fraction in which that
Lender’s Commitment is the numerator and the Total Commitment is the
denominator.

“Real Property” means, collectively, the real property described in the Deed of
Trust.

“Regulation T” means Regulation T, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Regulation U” means Regulation U, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Regulation X” means Regulation X, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Replacement Reserve Account” means deposit account number 8003018317 in the
name of Borrower and maintained with East West Bank.

“Required Lenders” means, as of any date of determination, either (a) East West
Bank and other Lenders who, together with East West Bank, hold more than 50% of
the aggregate Commitments of Lenders (other than Commitments held by Defaulting
Lenders), or (b) all of the Lenders (other than Defaulting Lenders) other than
East West Bank.

 

Term Loan Agreement

 

-12-



--------------------------------------------------------------------------------

“Requirement of Law” means, as to any Person, the certificate of organization,
articles or certificate of incorporation and bylaws, the partnership agreement
and any related certificate of partnership, or other organizational or governing
documents of such Person, and any Law, or judgment, award, decree, writ or
determination of a Governmental Agency, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

“Responsible Officer” means chief executive officer, president, chief financial
officer, treasurer, assistant treasurer or controller of the Person designated
and, solely for purposes of the delivery of incumbency certificates pursuant to
Section 7.1, the secretary or any assistant secretary of the Person designated.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership or other action on the part of such Loan Party
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Loan Party.

“Schedule of Commitments” means the Schedule of Commitments of all of the
Lenders; the initial Schedule of Commitments is attached hereto as Schedule
1.1(b), and the Schedule of Commitments shall be adjusted whenever a Lender
withdraws or is added.

“Secured Parties” means, collectively, the Administrative Agent (for the benefit
of the Lenders and the Swap Counterparties) and the Swap Counterparties.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System with respect
to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board of Governors of the
Federal Reserve System). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency fundings and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

Term Loan Agreement

 

-13-



--------------------------------------------------------------------------------

“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into prior to the date hereof or any time after the date hereof, between Swap
Counterparty and Borrower (or its Affiliate), together with any related schedule
and confirmation, as amended, supplemented, superseded or replaced from time to
time.

“Swap Counterparty” means any Lender, or an Affiliate of Administrative Agent,
in its capacity as counterparty under any Swap Contract; provided that if any
Lender that is a counterparty to a Swap Contract shall cease to be a Lender,
such entity (or its Affiliate, as the case may be) shall nevertheless remain a
Swap Party for so long as it is a counterparty under such Swap Contract.

“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the date hereof or
anytime after the date hereof between Swap Counterparty and Borrower (or its
Affiliate) so long as a writing, such as a Swap Contract, evidences the parties’
intent that Borrower’s obligations arising under such transaction shall be
secured by the Deed of Trust or are obligations of Borrower under a Swap
Transaction hereunder.

“Taxes” means any and all present and future taxes, levies, imposts, duties,
fees, deductions, withholdings or charges of a similar nature imposed or
assessed by any Authority or taxing authority thereof, together with any
interest thereon and any penalties with respect thereto.

“Title Company” means First American Title Insurance Company.

“Total Commitment” means the aggregate amount of credit that Borrower may
obtain, at any one time under this Agreement, which amount shall not exceed
$48,600,000,000.

“UCC” means the California Uniform Commercial Code, as amended from time to
time.

1.2 Use of Defined Terms. Any defined term used in the plural shall refer to all
members of the relevant class, and any defined term used in the singular shall
refer to any one or more of the members of the relevant class.

1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, except as otherwise specifically prescribed
herein. In the event that GAAP changes during the term of this Agreement such
that the financial covenants contained in ARTICLE 5 would then be calculated in
a different manner or with different components, (a) Borrower and Lender agree
to amend this Agreement in such respects as are necessary to conform those
covenants as criteria for evaluating Borrower’ financial condition to
substantially the same criteria as were effective

 

Term Loan Agreement

 

-14-



--------------------------------------------------------------------------------

prior to such change in GAAP and (b) Borrower shall be deemed to be in
compliance with the financial covenants contained in ARTICLE 5 during the 60-day
period following any such change in GAAP if and to the extent that Borrower
would have been in compliance therewith under GAAP as in effect immediately
prior to such change.

1.4 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, either
as originally existing or as the same may from time to time be supplemented,
modified or amended, are incorporated herein by this reference. A matter
disclosed on any Schedule shall be deemed disclosed on all Schedules.

1.6 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation. The words “herein,”
“hereto,” “hereof” and “hereunder” and words of similar import when used in any
Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof. Article, Section, Exhibit and Schedule references
are to the Loan Document in which such reference appears. The term “documents”
includes any and all instruments, documents, agreements, certificates, notices,
reports, financial statements and other writings, however evidenced, whether in
physical or electronic form. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

Term Loan Agreement

 

-15-



--------------------------------------------------------------------------------

ARTICLE 2

CREDIT FACILITY

2.1 Amount and Terms of Loan. Subject to the terms and conditions set forth in
this Agreement, each Lender shall advance to Borrower, within one (1) Business
Day after satisfaction of the conditions in Section 7.1, its Pro Rata Share of
Advances of principal of the Loan and shall advance to Administrative Agent,
within two Business Days after demand therefor by Administrative Agent, its Pro
Rata Share of Administrative Agent Advances. The total amount of Advances of
principal of the Loan shall not exceed $48,600,000. The principal of the Loan
shall be disbursed to Borrower by the Lenders as follows:

(a) $48,300,000 will be disbursed to Borrower in a single Advance on the Closing
Date; and

(b) $300,000 will be disbursed into the Replacement Reserve Account on the
Closing Date. Borrower shall have the right to withdraw funds from the
Replacement Reserve Account monthly, within five (5) Business Days days after
delivery by Borrower to Administrative Agent of a requisition therefor, together
with evidence reasonably satisfactory to Administrative Agent that Borrower has
incurred costs during the previous calendar month in connection with performance
of the deferred maintenance items listed on the property inspection report
prepared by Marx Okubo Associates, Inc., and dated October 14, 2011 that are at
least equal to the amount requisitioned .

If all or any portion of the Loan is prepaid or repaid at any time, it may not
be reborrowed. The obligation of Borrower to repay the Loan, and interest
accrued thereon, shall be evidenced by the Promissory Notes of even date
herewith made by Borrower to the order of each Lender (collectively, the
“Notes,” and each a “Note”). The liabilities and obligations of each Lender
hereunder shall be several and not joint, and neither Administrative Agent nor
any Lender shall be responsible for the performance by any other Lender of its
obligations hereunder.

2.2 Interest. Subject to the provisions of Section 2.5, the outstanding
principal amount of the Loan shall bear interest, computed on the basis of a
year of 360 days and the actual number of days elapsed, as follows:

(a) from the date of closing of the Loan through December 31, 2011, at the rate
of 4.25% per annum; and

(b) for each Interest Period commencing with the Interest Period that commences
on January 1, 2012, at the Eurodollar Rate applicable to such Interest Period.

2.3 Amortization of Loan. Borrower shall repay principal and interest on the
Loan on the first day of each month (commencing January 1, 2012 and continuing
through November 1, 2018) in an aggregate monthly amount as follows:

 

Term Loan Agreement

 

-16-



--------------------------------------------------------------------------------

(a) The payment due in January, 2012 shall be $264,966.49;

(b) The payment due on the first day of each subsequent month shall be the
payment that would be required in such month in order to fully amortize the
principal of the Loan that is outstanding immediately following receipt and
application of the payment for the immediately preceding month in equal monthly
combined payments of principal and interest, with interest at the Eurodollar
Rate applicable as of the first day of the immediately preceding month, over the
portion of a 25-year period commencing January 1, 2012 that remains as of the
first day of the immediately preceding month; and

(c) The entire unpaid balance of the Loan shall be paid in full by Borrower on
the Maturity Date.

Administrative Agent will deliver to Borrower during each month a payment
invoice stating the Eurodollar Rate in effect for such month, the balance of
principal outstanding and the payment required pursuant to Section 2.3(b) on the
first day of the next month.

Prior to the occurrence of an Event of Default, each such payment shall be
applied first to accrued interest and then to principal. Notwithstanding
anything to the contrary contained herein, the Loan may be prepaid from time to
time in accordance with Section 2.3. Any prepayments hereunder will be in
addition to any scheduled payments and shall be applied in inverse order of
maturity.

2.4 Prepayments.

(a) In the event of the payment of any Eurodollar Principal other than on the
last day of an Interest Period applicable thereto (including as a result of a
Default), Borrower shall compensate Lender for the loss, cost and expense
attributable to such payment. Such loss, cost or expense to Lender shall be
deemed to include an amount determined by Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on such Eurodollar Principal
had such payment not occurred, at the Adjusted LIBOR Rate that would have been
applicable to such Eurodollar Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Principal), over (ii) the amount of
interest which would accrue on such Eurodollar Principal for such period at the
interest rate which Lender would bid were it to bid, at the commencement of such
period, for dollar deposits of a comparable amount and period from other banks
in the eurodollar market. A certificate of Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section and the
basis for such calculation shall be delivered to Borrower and shall be
conclusive absent manifest error. Borrower shall pay Lender the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
Nothing contained herein shall affect any breakage costs or premiums due under
any Swap Agreement.

(b) Upon prepayment of the balance of the Loan at any time and for any reason
other than at the end of an Interest Period, Borrower shall be obligated to pay
the applicable amounts provided for in Section 2.4, whether such prepayment is
made or occurs (i) as the result of a voluntary acceptance by Lender of a
prepayment tendered by Borrower; (ii) by acceleration as a result of a Default
by Borrower; (iii) in connection with any reinstatement of the Loan under any
foreclosure proceedings or in connection with the purchase of the property at a
foreclosure sale; or (iv) in connection with any right of redemption exercised
by Borrower or any other party having the right to redeem or prevent any
foreclosure of the Deed of Trust.

 

Term Loan Agreement

 

-17-



--------------------------------------------------------------------------------

(c) Prepayments shall not relieve Borrower of its obligations to continue to
make payments under the payment schedule. Rather, prepayments shall reduce the
principal balance due on the Loan and may result in Borrower’s making fewer
payments with respect thereto. Borrower agrees not to send Lenders payments
marked “paid in full”, “without recourse”, or similar language. If Borrower send
such a payment, any Lender may accept it without losing any of that Lender’s
rights under this Agreement, and Borrower shall remain obligated to pay any
further amounts owing to that Lender.

2.5 Default Rate. Upon the occurrence and during the continuance of any Event of
Default, the outstanding principal amount of the Loan shall, at the option of
Lender, thereafter bear interest, payable by Borrower in the manner and at the
times provided in this Agreement and the Notes, at a rate per annum which is
5.00% per annum higher than the otherwise applicable rate, to the fullest extent
permitted by applicable Laws (the “Default Rate”).

2.6 Loan Fee. On the Closing Date, Borrower shall pay to Administrative Agent a
loan fee in the amount of $486,000. Such loan fee shall be paid to
Administrative Agent at Administrative Agent’s Office, and shall be distributed
among the Lenders as of the Closing Date in accordance with their respective Pro
Rata Shares.

2.7 Agency Fee. On the Closing Date, Borrower shall pay to Administrative Agent
an agency fee pursuant to a separate letter agreement between Borrower and
Administrative Agent.

2.8 Non-Business Days. If any payment to be made by Borrower or any other Loan
Party under any Loan Document shall come due on a day other than a Business Day,
payment shall instead be considered due on the next succeeding Business Day and
the extension of time shall be reflected in computing interest.

2.9 Manner and Treatment of Payments. All payments to be made by Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, each payment hereunder
or on the Notes or under any other Loan Document shall be made to Administrative
Agent at Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m., Pacific Time, on the day of payment specified herein (which
must be a Business Day). All payments received after 11:00 a.m., Pacific Time,
on any particular Business Day, shall be deemed received on the next succeeding
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be. All payments shall be made in lawful money
of the United States of America.

2.10 Authorization to Debit Account. Borrower authorizes Administrative Agent to
debit the Designated Deposit Account to effectuate payment of amounts due and
payable to Administrative Agent and the Lenders under this Agreement. Any
resulting overdraft in the Designated Deposit Account shall be payable on the
next following Business Day.

 

Term Loan Agreement

 

-18-



--------------------------------------------------------------------------------

2.11 Funding Source. Nothing in this Agreement shall be deemed to obligate any
Lender to obtain the funds for the Loan in any particular place or manner or to
constitute a representation by such Lender that it has obtained or will obtain
the funds for the Loan in any particular place or manner.

2.12 [Intentionally Deleted].

2.13 Collateral. The Loan, together with all other Obligations, shall be secured
by the Liens created by the Collateral Documents.

2.14 Increased Loan Costs. If any Lender shall have determined that the
introduction of any applicable Law, rule, regulation or guideline regarding
capital adequacy, or any change therein or any change in the interpretation or
administration thereof by any central bank or other Governmental Agency charged
with the interpretation or administration thereof, or compliance by such Lender
or any corporation controlling such Lender, with any request, guidelines or
directive regarding capital adequacy (whether or not having the force of Law) of
any such central bank or other authority, affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy), determines that the
amount of such capital is increased as a consequence of its obligations under
this Agreement, then, within five (5) Business Days after delivery to Borrower
of a statement setting forth the amount for which Borrower is responsible
hereunder, and the basis of calculation of such amount, Borrower shall pay to
such Lender (an “Affected Lender”) such amounts sufficient to compensate such
Lender for such increase. If an Affected Lender requires payment by Borrower of
any amount pursuant to this Section 2.14, Borrower shall be obligated to pay
such amount, but shall have the right, exercisable at any time within ninety
(90) days after its payment of such amount, to pay off the entire portion of the
Loan held by such Affected Lender. Borrower shall not be obligated to pay any
premium or penalty, but shall be obligated to pay any amounts that are payable
pursuant to Section 2.4, and pursuant to any Swap Contract, in connection with
such payoff. Any payoff made pursuant to this Section 2.14 shall be distributed
solely to the Affected Lender, and not to other Lenders, by Administrative
Agent.

2.15 Swap Contracts. Borrower shall have the right to enter into a Swap Contract
with respect to the Loan with any one or more of the Lenders, or with Affiliates
of any one or more of the Lenders, provided that Administrative Agent gives its
prior written consent to such Swap Contract, which consent shall not be
unreasonably withheld. Borrower shall not enter into any Swap Contract or Swap
Transaction with any Swap Counterparty that is not a Lender, or an Affiliate of
a Lender. No Swap Contract with respect to the Loan shall have a term that
extends beyond the Maturity Date.

 

Term Loan Agreement

 

-19-



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and each Lender that:

3.1 Existence and Qualification; Power; Compliance with Laws. Borrower is duly
formed, validly existing and in good standing under the Laws of Delaware. Parent
is duly formed, validly existing and in good standing under the Laws of
Delaware. Each of Borrower and Parent is duly qualified or registered to
transact business, and is in good standing, in California and each other
jurisdiction in which the conduct of its business or the ownership or leasing of
its Properties makes such qualification or registration necessary. Each of
Borrower and Parent has all requisite power and authority to conduct its
business, to own and lease its Property, to execute and deliver each Loan
Document to which it is a party, and to perform the Obligations to be performed
by it. As of the Closing Date, the chief executive offices of each of Borrower
and Parent are located at the respective addresses set forth for notices in the
signature pages to this Agreement. Borrower (a) is in compliance with all Laws
and other legal requirements applicable to its business, (b) has obtained from
each applicable Governmental Agency all authorizations, consents, approvals,
orders, licenses and permits that are necessary for the transaction of its
businesses, (c) has accomplished with each applicable Governmental Agency all
filings, registrations and qualifications that are necessary for the transaction
of its businesses, or (d) obtained from each applicable Governmental Agency
exemptions from any of the items described in the foregoing clauses (b) and (c),
as necessary for the transaction of its businesses.

3.2 Authority; Compliance with Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party have been duly authorized by all necessary
corporate action, and do not:

(a) require any consent or approval not heretofore obtained of any equity
holder, security holder or creditor of such Loan Party;

(b) violate or conflict with any provision of such Loan Party’s limited
liability company agreement, charter, partnership agreement, articles of
incorporation or bylaws, as applicable;

(c) result in or require the creation or imposition of any Lien (other than
pursuant to the Collateral Documents) upon or with respect to any Property now
owned or leased or hereafter acquired by such Loan Party;

(d) violate any Requirement of Law applicable to such Loan Party;

(e) constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of 1978, as
amended, or constitute a “fraudulent conveyance,” “fraudulent obligation” or
“fraudulent transfer” within the meanings of the Uniform Fraudulent Conveyances
Act or Uniform Fraudulent Transfer Act, as enacted in any applicable
jurisdiction; and

 

Term Loan Agreement

 

-20-



--------------------------------------------------------------------------------

(f) result in a breach of or default under, or would, with the giving of notice
or the lapse of time or both, constitute a breach of or default under, or cause
or permit the acceleration of any obligation owed under, any indenture or loan
or credit agreement or any other Contractual Obligation to which such Loan Party
is a party or by which such Loan Party or any of its Property is bound or
affected.

(g) Neither Borrower nor Parent is in material violation of, or material default
under, any Requirement of Law, Contractual Obligation, or any indenture, loan or
credit agreement.

3.3 No Governmental Approvals Required. Except as set forth in Schedule 3.3, no
authorization, consent, approval, order, license or permit from, or filing,
registration or qualification with, any Governmental Agency is required to
authorize or permit under applicable Laws the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party.

3.4 Operation of Property. Borrower has obtained all material Permits from each
Governmental Agency and other Person, and made all required or appropriate
filings, that are necessary for Borrower to own its assets, to carry on its
business (without interruption or restriction), and to execute, deliver and
perform the Loan Documents to which it is a party. Borrower has not been
notified by any Governmental Agency or other Person during the immediately
preceding 24-month period that such Governmental Agency or Person has rescinded,
imposed any limitation or restriction upon, or not renewed, or intends to
rescind, impose any limitation or restriction upon or not renew, any such
Permit.

3.5 [Intentionally Deleted]

3.6 [Intentionally Deleted]

3.7 Title to Property. As of the Closing, Borrower will have good and valid
title to all the Property (other than assets which are the subject of a Capital
Lease Obligation) free and clear of all Liens, other than Permitted
Encumbrances.

3.8 Intangible Assets. Borrower owns, or possesses the right to use to the
extent necessary in its business, all trademarks, trade names, copyrights,
patents, patent rights, computer software, licenses and other Intangible Assets
that are used in the conduct of its business as now operated and which are
material to the condition (financial or otherwise), business or operations of
Borrower, and no such Intangible Asset, to the best knowledge of Borrower,
conflicts with the valid trademark, trade name, copyright, patent, patent right
or Intangible Asset of any other Person to the extent that such conflict
constitutes a Material Adverse Effect.

3.9 Litigation. Except for (a) any matter fully covered (subject to applicable
deductibles and retentions) by insurance and with respect to which the insurance
carrier has not denied coverage, nor issued any denial of claim, nor any other
statement that the claim is in excess of coverage, and (b) any matter, or series
of related matters, not fully covered by insurance (subject to applicable
deductibles and retentions) involving a claim against Borrower or Parent which
is, in the reasonable opinion of Borrower’s or Parent’s legal counsel, in an

 

Term Loan Agreement

 

-21-



--------------------------------------------------------------------------------

amount less than $100,000, as of the Closing Date, there are no actions, suits,
proceedings or investigations pending as to which Borrower has been served or
has received notice or, to the best knowledge of Borrower, threatened against or
affecting Borrower or Parent or their respective properties before any
Governmental Agency. As of the Closing Date, there is no reasonable basis for
any action, suit, proceeding or investigation against or affecting Borrower or
Parent or any of their respective properties before any Governmental Agency
which would constitute a Material Adverse Effect.

3.10 Binding Obligations. Each of the Loan Documents to which the Loan Parties
are parties, when executed and delivered by such Loan Parties, will constitute
the legal, valid and binding obligation of such Loan Parties, enforceable
against such Loan Parties in accordance with its terms, except as enforcement
may be limited by Debtor Relief Laws or equitable principles relating to the
granting of specific performance and other equitable remedies as a matter of
judicial discretion.

3.11 No Default. No event has occurred and is continuing that is a Default or an
Event of Default.

3.12 ERISA. Neither Borrower nor Parent maintains a Pension Plan.

3.13 Regulations T, U and X; Investment Company Act. No part of the proceeds of
the Loan will be used to purchase or carry, or to extend credit to others for
the purpose of purchasing or carrying, any “margin stock” (as such term is
defined in Regulations U and X) or will otherwise be used in violation of
Regulations T, U and X. None of the Loan Parties are engaged principally, or as
one of their important activities, in the business of extending credit for the
purpose of purchasing or carrying any such “margin stock.” None of the Loan
Parties are required to be registered as an “investment company” under the
Investment Company Act of 1940.

3.14 Disclosure. No written statement made by any Loan Party to Administrative
Agent in connection with this Agreement, or in connection with the Loan,
contains any untrue statement of a material fact or omits a material fact
necessary in order to make the statement made not misleading in light of all the
circumstances existing at the date the statement was made.

3.15 Tax Liability. The Loan Parties have filed all tax returns which are
required to be filed, and have paid, or made provision for the payment of, all
taxes with respect to the periods, Property or transactions covered by said
returns, or pursuant to any assessment received by the Loan Parties, except such
taxes, if any, as are being contested in good faith by appropriate proceedings
and as to which adequate reserves have been established and maintained.

3.16 [Intentionally Deleted].

3.17 Hazardous Materials. Borrower has not at any time disposed of, discharged,
released or threatened the release of any Hazardous Materials on, from or under
the Real Property in violation of any Hazardous Materials Law. To the best
knowledge of Borrower, no condition exists that violates any Hazardous Material
Law affecting the Real Property, except as described in Schedule 3.17. No
portion of the Real Property is or has been utilized by any Loan Party as a site
for the manufacture of any Hazardous Materials. To the extent that any Hazardous

 

Term Loan Agreement

 

-22-



--------------------------------------------------------------------------------

Materials are used, generated or stored by any Loan Party or any of its
Subsidiaries on the Real Property, or transported to or from the Real Property
by any Loan Party or any of its Subsidiaries, such use, generation, storage and
transportation are in compliance with all Hazardous Materials Laws.

3.18 Regulatory and Legal Compliance. Borrower is in compliance in all material
respects with all applicable Laws. Borrower has not received any notice from any
Governmental Agency or any other Person of any alleged violation or
noncompliance with any such Laws.

 

Term Loan Agreement

 

-23-



--------------------------------------------------------------------------------

ARTICLE 4

AFFIRMATIVE COVENANTS

(OTHER THAN INFORMATION AND

REPORTING REQUIREMENTS)

So long as the Loan remains unpaid, or any other Obligation remains unpaid or
unperformed, Borrower shall, unless Administrative Agent otherwise consents:

4.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon Borrower or
its Property or any part thereof and upon its respective income or profits or
any part thereof, except that Borrower shall not be required to pay or cause to
be paid any tax, assessment, charge or levy that is not yet past due, or is
being contested in good faith by appropriate proceedings so long as Borrower has
established and maintains adequate reserves for the payment of the same.

4.2 Preservation of Existence. Preserve and maintain its existence as a
California limited liability company and all material authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations from any Governmental Agency that are necessary for the
transaction of its business and qualify and remain qualified to transact
business in each jurisdiction in which such qualification is necessary in view
of its business or the ownership or leasing of its Property.

4.3 Single Purpose Entity. At all times be a limited liability company that:
(a) is formed or organized solely for the purpose of holding a direct ownership
interest in the Collateral; (b) does not engage in any business other than the
ownership, management and operation of the Collateral; (c) does not have any
assets other than its interest in the Collateral; (d) does not have any
Indebtedness other than that expressly permitted by this Agreement;
(e) maintains books and records, and keeps accounts, separate and distinct from
the books and records and accounts of any other Person; (f) is subject to all of
the limitations on powers set forth in the organizational documents of Borrower
in effect on the date of this Agreement; (g) holds itself out as being a Person
and a legal entity separate and distinct from any other Person; (h) does not
make any loans or advances to any other Person; and (i) maintains adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character.

4.4 Maintenance of Properties. Maintain, preserve and protect all of its
Property in good order and condition, subject to wear and tear in the ordinary
course of business, and not permit any waste of its property, except that
(a) the failure to maintain, preserve and protect a particular item of Property
that is at the end of its useful life or that is not of significant value,
either intrinsically or to the operations of Borrower, shall not constitute a
violation of this covenant and (b) the failure to repair damage to any portion
of its Property resulting from a casualty that generates payment of insurance
proceeds, which insurance proceeds are not permitted by Administrative Agent to
be applied to payment of costs of repair to such portion of such Property
pursuant to Section 2.12 of the Deed of Trust, shall not constitute a violation
of this covenant so long as Borrower restores the remaining portion of such
Property to a safe and operational condition.

 

Term Loan Agreement

 

-24-



--------------------------------------------------------------------------------

4.5 Maintenance of Insurance. Maintain liability, casualty and other insurance
as required by Section 2.11 of the Deed of Trust.

4.6 Compliance With Laws. Comply in all material respects with all Requirements
of Laws, except that the Loan Parties and their Subsidiaries need not comply
with a Requirement of Law then being contested by any of them in good faith by
appropriate proceeding.

4.7 Inspection Rights. Upon reasonable notice, at any time during regular
business hours and as often as reasonably requested (but not so as to materially
interfere with the business of Borrower or any of their Subsidiaries) permit
Administrative Agent, or any authorized employee or representative thereof, to
examine, audit and make copies and abstracts from the records and books of
account of Borrower, to visit and inspect the Real Property, and to discuss the
affairs, finances and accounts of Borrower with any of their officers, key
employees or accountants.

4.8 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity with GAAP and in
material conformity with all applicable requirements of any Governmental Agency
having regulatory jurisdiction over the Borrower.

4.9 Compliance With Agreements. Promptly and fully comply with all Contractual
Obligations under all material agreements, indentures, leases or instruments to
which Borrower is a party.

4.10 Use of Proceeds. Use the proceeds of the Loan to finance Borrower’s
purchase of the Real Property.

4.11 Hazardous Materials Laws. Keep and maintain the Real Property and each
portion thereof in compliance in all material respects with all Hazardous
Materials Laws and promptly advise Administrative Agent in writing of (a) any
and all enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened in writing pursuant to any
applicable Hazardous Materials Laws, (b) any and all claims made or threatened
in writing by any third party against Borrower or the Real Property relating to
damage, contribution, cost recovery, compensation, loss or injury resulting from
any Hazardous Materials and (c) discovery by a Responsible Officer of Borrower
of any occurrence or condition on any real property adjoining or in the vicinity
of the Real Property that could reasonably be expected to cause the Real
Property or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of the Real Property under any Hazardous
Materials Laws.

4.12 Replacement Reserve Account.

(a) Deposit at least the following amounts in Cash into the Replacement Reserve
Account on or before the first day of each calendar month, commencing January 1,
2012:

 

Term Loan Agreement

 

-25-



--------------------------------------------------------------------------------

(1) From January 1, 2012 through and including January 1, 2015, $100,000;

(2) From February 1, 2015 through the Maturity Date, an amount equal to $0.20
per square foot of floor area in the Improvements.

Provided, that Borrower shall have no obligation to make any deposit into the
Replacement Reserve Account at any time when the balance therein is equal to or
greater than $2,000,000, and Borrower shall have the right to withdraw (and
Administrative Agent shall consent to the withdrawal) any amount in the
Replacement Reserve Account that is in excess of $2,000,000.

(b) Apply funds from the Replacement Reserve Account only as follows:

(1) The $300,000 in Loan proceeds deposited into the Replacement Reserve Account
pursuant to Section 2.1(b) shall be applied by Borrower, on or before
December 1, 2012, to payment of costs of performance of the deferred maintenance
items listed on the property inspection report prepared by Marx Okubo
Associates, Inc., and dated October 14, 2011;

(2) Funds deposited into the Replacement Reserve Account by Borrower pursuant to
Section 4.12(a) shall be applied as follows:

(A) First, for payment of costs of repair of the building heating, ventilation
and air conditioning system; and

(B) Second, for payment of costs of the replacement of the building plaza deck;

(3) After completion of repair of the building heating, ventilation and air
conditioning system and the replacement of the building plaza deck, for payment
of costs of such other replacement, repair and maintenance of the buildings,
fixtures, equipment and other capital assets on the Real Property as Borrower
shall elect to conduct.

The Replacement Reserve Account shall be a “blocked” deposit account with
Administrative Agent, from which no amounts may be withdrawn without the consent
of Administrative Agent, and shall be subject to a security interest, securing
performance of the Obligations pursuant to a pledge and security agreement in
form and content satisfactory to Administrative Agent.

4.13 Bank Account. Maintain its operating bank accounts with Administrative
Agent.

4.14 Estoppel Certificates.

(a) Deliver to Administrative Agent, within 30 days after request therefor by
Administrative Agent, a written statement in form and content reasonably
approved by Administrative Agent, confirming the outstanding balance of
principal of the Loan, whether, to the best knowledge of Borrower, a Default or
Event of Default exists under this Agreement and, if so, what actions are being
taken to cure the same.

 

Term Loan Agreement

 

-26-



--------------------------------------------------------------------------------

(b) Exercise reasonable best efforts to cause tenants of the Real Property to
deliver to Administrative Agent, within 30 days after request therefor by
Administrative Agent, a written statement in form and content reasonably
approved by Administrative Agent, confirming the operative terms of their leases
and whether any default or potential default exists thereunder.

4.15 Performance and Funding of Deferred Maintenance.

(a) Complete the work of repair of the the heating, ventilation and air
conditioning systems of the buildings on the Real Property (the “HVAC Work”) and
replacement of the plaza deck on the Real Property (the “Plaza Deck
Replacement”) before December 1, 2014.

(b) Within 90 days after the date of funding of the first Advance of principal
of the Loan, deliver to Administrative Agent (i) at least three bids from
licensed contractors reasonably approved by Administrative Agent for entry into
guaranteed maximum price contracts under which such contractors will perform the
HVAC Work, and (ii) at least three bids from licensed contractors reasonably
approved by Administrative Agent for entry into guaranteed maximum price
contracts under which such contractors will perform the Plaza Deck Replacement.
If the aggregate cost of the HVAC Work and the Plaza Deck Replacement, pursuant
to such bids, will exceed $3,600,000, Borrower shall deposit into the
Replacement Reserve Account, on or before the first day of each calendar month
commencing with the fourth month after the month in which the first Advance of
principal of the Loan is funded, an amount equal to one-thirty-sixth of the
excess over $3,600,000.

 

Term Loan Agreement

 

-27-



--------------------------------------------------------------------------------

ARTICLE 5

NEGATIVE COVENANTS

So long as the Loan remains unpaid, or any other Obligation remains unpaid or
unperformed, Borrower shall not, unless Administrative Agent otherwise consents:

5.1 Investments. Make or suffer to exist any Investment, other than:

(a) Investments in existence on the Closing Date and disclosed on Schedule 5.1;

(b) Investments consisting of Cash Equivalents;

(c) Investments consisting of the extension of credit to customers or suppliers
of the Loan Parties in the ordinary course of business and any Investments
received in satisfaction or partial satisfaction thereof; and

(d) Investments representing all or a portion of the sales price of Property
sold or services provided to another Person.

5.2 ERISA. At any time, permit any Pension Plan to: (a) engage in any non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code); (b) fail to
comply with ERISA or any other applicable Laws; (c) incur any material
“accumulated funding deficiency” (as defined in Section 302 of ERISA); or
(d) terminate in any manner.

5.3 Change in Nature of Business. Conduct any business other than ownership and
operation of the Real Property, or own any Property other than the Real Property
and the other Collateral.

5.4 Liens; Negative Pledges; Sales and Leasebacks. Create, incur, assume or
suffer to exist any Lien or Negative Pledge of any nature upon or with respect
to any of its Property or Collateral or agree to grant a Negative Pledge for the
benefit of any other party other than Administrative Agent, or engage in any
sale and leaseback transaction with respect to any of its respective Property or
Collateral, whether now owned or hereafter acquired, except:

(a) Liens and Negative Pledges under the Loan Documents; and

(b) Permitted Encumbrances.

5.5 Indebtedness and Contingent Obligations. Create, incur, assume or suffer to
exist any Indebtedness, or any Contingent Obligation in an aggregate amount in
excess of $1,000,000, except:

(a) Indebtedness and Contingent Obligations under the Loan Documents;

(b) Indebtedness under Swap Contracts entered into with Swap Counterparties;
provided that no Swap Contract entered into with respect to the Loan shall have
a scheduled termination date later than the Maturity Date;

 

Term Loan Agreement

 

-28-



--------------------------------------------------------------------------------

(c) Indebtedness and Contingent Obligations owed by Borrower to Parent, so long
as (i) no Event of Default exists or would result from such proposed
Indebtedness or Contingent Obligation or from the application of the proceeds
thereof; (ii) all such Indebtedness and Contingent Obligations shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations, and (iii) any such Indebtedness and Contingent Obligations has been
approved in advance, in writing, by Administrative Agent, which approval shall
not be unreasonably withheld; and

(d) Indebtedness consisting of Capital Lease Obligations, or otherwise incurred
to finance the purchase or construction of capital assets (which shall be deemed
to exist if the Indebtedness is incurred at or within 90 days before or after
the purchase or construction of the capital asset), or to refinance any such
Indebtedness.

5.6 Transactions with Affiliates. Enter into any transaction of any kind
(including, without limitation, the extension of any credit or the incurrence of
any indebtedness, the making or receipt of any distribution, the purchase, sale,
lease or exchange of any property, or the payment of any fees) with any
Affiliate of Borrower without the prior written consent of Lender; provided,
however, Borrower may, without the prior consent of Lender, do the following:
(i) distribute excess Cash to Parent; (ii) borrow money from Parent to the
extent permitted pursuant to Section 5.5, above; (iii) obtain capital infusions
from Parent; (iv) enter into leases for vacant space in the Property, on no less
than then-current market terms.

5.7 Financial Covenants.

(a) Debt Coverage Ratio. Permit the Debt Coverage Ratio, as of the last day of
each June and December to be less than 1.30:1, unless Borrower shall, within
fifteen (15) days after receipt of demand therefor at any time in which the Debt
Coverage Ratio is less than 1.30:1, deposit into the DCR Collateral Account Cash
in an amount equal to twice the difference between Borrower’s annualized Net
Operating Income for the most recent Calculation Period and the amount of annual
Net Operating Income that would have been needed in order to generate a Debt
Coverage Ratio of 1.30:1 for such Calculation Period. The DCR Collateral Account
shall be a “blocked” deposit account with Administrative Agent,” from which no
amounts may be withdrawn without the consent of the Administrative Agent (which
consent shall only be given with approval from the Required Lenders), and shall
be subject to a security interest, securing performance of the Obligations
pursuant to a pledge and security agreement in form and content satisfactory to
Administrative Agent. If, with respect to any later Calculation Period, the
amount required to be deposited into such account is less than the amount in
such account, Administrative Agent shall permit Borrower to withdraw the excess
Cash from the DCR Collateral Account.

(b) Loan-to-Value Ratio. If, at any time during the term of the Loan, the
Loan-to-Value Ratio is greater than seventy percent (70%), Borrower shall,
within fifteen (15) days after receipt of demand therefor from Administrative
Agent (which demand shall be made upon direction from the Required Lenders),
make a payment in reduction of principal of the Loan in an amount sufficient to
cause the Loan-to-Value Ratio to be sixty percent (60%); provided, however, that
Administrative Agent and Lenders shall have the right to require a payment in
reduction of principal pursuant to this Section 5.7(b) only once during the term
of the Loan.

 

Term Loan Agreement

 

-29-



--------------------------------------------------------------------------------

5.8 Leasing. Enter into any lease, license or other agreement under which any
Person is granted any right to occupy any portion of the Real Property (a) which
is not negotiated at arm’s length (other than leases, licenses and other
agreements with Affiliates of Parent, which shall not be at arm’s length) and
which does not provide for rent and other terms that are reasonably consistent
with those terms that prevail, at the time of entry into such lease, license or
other agreement, in the market for similar office space, and (b) without
furnishing a copy of the lease, license or other agreement to Administrative
Agent prior to execution thereof. Failure by Administrative Agent to give notice
to Borrower that Administrative Agent believes that a proposed lease, license or
agreement is not in compliance with this Section 5.8 within five (5) Business
Days after Administrative Agent’s receipt of the copy thereof furnished by
Borrower shall be deemed a waiver by Administrative Agent to object to such
lease, license or agreement.

5.9 Partition; Zoning. Without the prior written consent of the Required
Lenders, seek to partition or subdivide the Real Property or alter the zoning or
land use classification thereof.

 

Term Loan Agreement

 

-30-



--------------------------------------------------------------------------------

ARTICLE 6

INFORMATION AND REPORTING REQUIREMENTS

6.1 Financial and Business Information. So long as the Loan remains unpaid, or
any other Obligation remains unpaid or unperformed, Borrower shall, unless the
Required Lenders otherwise consent, deliver to Administrative Agent at Borrower’
sole expense:

(a) with respect to the Fiscal Year ended December 31, 2011, as soon as
available and without unreasonable delay, and with respect to each Fiscal Year
ending thereafter, as soon as available but in any event within 120 days after
the end of such Fiscal Year:

(1) the balance sheet as at the end of such Fiscal Year and related statements
of income, operations and cash flows of Borrower for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail, prepared using a methodology that may not conform to
GAAP but fairly presents the financial condition of Borrower as of the dates and
for the periods indicated, in conformity with Borrower’s usual and customary
practices consistently applied throughout the periods covered, accompanied by a
certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of Borrower to the effect that such statements are true
and correct in all material respects; and

(2) the consolidated and consolidating balance sheet of Parent and its
Subsidiaries, as at the end of such Fiscal Year, and the related consolidated
and consolidating statements of income, operations and cash flows of Parent and
its Subsidiaries for such Fiscal Year, setting forth in comparative form the
figures for the previous Fiscal Year and showing changes in shareholders’ equity
for such Fiscal Year, audited by Ernst & Young or another firm of certified
public accountants reasonably approved by Administrative Agent.

(b) with respect to the Fiscal Quarter ended March 31, 2012, as soon as
available and without unreasonable delay, and with respect to each Fiscal
Quarter ending thereafter (other than the fourth Fiscal Quarter of any Fiscal
Year), as soon as available but in any event within 45 days after the end of
such Fiscal Quarter:

(1) the balance sheet of Borrower as at the end of such Fiscal Quarter and the
related statements of income, operations and cash flows of Borrower for such
Fiscal Quarter, all in reasonable detail, prepared using a methodology that may
not conform to GAAP but fairly presents the financial condition of Borrower as
of the dates and for the periods indicated, in conformity with Borrower’s usual
and customary practices consistently applied throughout the periods covered,
accompanied by a certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of Borrower to the effect that such
statements are true and correct in all material respects;

 

Term Loan Agreement

 

-31-



--------------------------------------------------------------------------------

(2) the consolidated and consolidating balance sheets of Parent and its
Subsidiaries, as at the end of such Fiscal Quarter, the related consolidated and
consolidating statements of income or operations of Parent and its Subsidiaries
for such Fiscal Quarter and for the portion of the Fiscal Year then ended, and
the related consolidated and consolidating statements of changes in
shareholders’ equity and cash flows for the portion of the Fiscal Year then
ended, in each case setting forth in comparative form, the figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail, accompanied by a
certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of each Loan Party to the effect that such statements
were prepared in accordance with GAAP and are fairly stated in all material
respects.

(c) within 45 days after each June 30 and December 31, an operating statement
for the Real Property for the six months ended with such date, in form and level
of detail reasonably acceptable to Administrative Agent;

(d) within 10 days after the end of each calendar month, (i) a rent roll for the
Real Property stating the name of each tenant in occupancy, the suite number(s)
occupied by such tenant, the date of such tenant’s lease, the rent and CAM
charges payable by such tenant, the amount of any prepaid rents or security
deposits held with respect to such tenant, the amounts of any delinquencies in
payment by such tenant, and a description of any disputes or defaults in
connection with such tenant’s lease or occupancy, and (ii) a statement of
leasing activity with respect to all unoccupied space, in form and level of
detail reasonably acceptable to Administrative Agent;

(e) promptly upon the request of Administrative Agent, copies of any detailed
audit reports or recommendations submitted to Borrower or to Parent by
independent accountants in connection with the accounts or books of Borrower or
Parent or Parent’s Subsidiaries or any audit thereof;

(f) as soon as practicable, and in any event within five (5) Business Days after
a Responsible Officer of Borrower becomes aware of the existence of any
condition or event which constitutes a Default, written notice specifying the
nature and period of existence thereof and specifying what action the Borrower
is taking or proposes to take with respect thereto;

(g) promptly upon a Responsible Officer of Borrower becoming aware that (i) any
Person has commenced a legal proceeding with respect to a claim against Borrower
that is $100,000 or more in excess of the amount thereof that is fully covered
by insurance (subject to deductibles permitted hereunder) or (ii) any Person has
commenced a legal proceeding with respect to a claim against Borrower under a
contract with respect to a claim in excess of $100,000 or which otherwise may
reasonably be expected to result in a Material Adverse Effect, a written notice
describing the pertinent facts relating thereto and what action Borrower is
taking or proposes to take with respect thereto;

 

Term Loan Agreement

 

-32-



--------------------------------------------------------------------------------

(h) proof of payment of all taxes, including taxes on Real Property, upon the
request of Administrative Agent;

(i) within ten (10) days after filing, but in any event within nine months after
the end of each Fiscal Year (commencing with the Fiscal Year ended July 31,
2010), copies of each Borrower’s and Parent’s state and federal income tax
returns, together with all schedules for the tax period ended in such Fiscal
Year;

(j) any event, occurrence or condition that has had, or is reasonably likely to
have, a Material Adverse Effect upon Borrower or Parent; and

(k) such other data and information regarding the Borrower’s or Parent’s
Subsidiaries and their businesses as from time to time may be reasonably
requested by Administrative Agent.

6.2 Compliance Certificates. So long as the Loan remains unpaid, or any other
Obligation remains unpaid or unperformed, Borrower shall, unless Administrative
Agent otherwise consents, deliver to Administrative Agent, at Borrower’ sole
expense, concurrently with the financial statements required pursuant to
Sections 6.1(a) and 6.1(b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the manager of Borrower.

 

Term Loan Agreement

 

-33-



--------------------------------------------------------------------------------

ARTICLE 7

CONDITIONS

7.1 Conditions Precedent to Closing. The obligation of Lenders to make the Loan
or to take, fulfill or perform any other action under this Agreement is subject
to the following conditions precedent:

(a) Administrative Agent shall have received all of the following, each of which
shall be originals unless otherwise specified, each properly executed by a
Responsible Officer of each Loan Party that is party thereto, each dated as of
the Closing Date and each in form and substance satisfactory to Administrative
Agent and its legal counsel (unless otherwise specified or, in the case of the
date of any of the following, unless Administrative Agent otherwise agrees or
directs):

(i) this Agreement;

(ii) the Notes;

(iii) the Parent Guaranty;

(iv) the Deed of Trust in a form acceptable for recordation in the Official
Records of Los Angeles County, California;

(v) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all applicable jurisdictions, covering such portion of the
Collateral (including fixtures) as Administrative Agent may deem necessary or
desirable in order to perfect any Liens created under the Collateral Documents;

(vi) confirmation of the first priority of the UCC-1 financing statement that
perfects Administrative Agent’s security interest in personal property;

(vii) assurance from the Title Company that it is committed to issue its ALTA
lender’s title insurance policy insuring the validity and priority of the Lien
of the Deed of Trust, subject only to such exceptions as may be acceptable to
Lender, in the amount of $48,600,000, and with such endorsements as to coverage
(other than a survey endorsement) and reinsurance commitments as Administrative
Agent may require;

(viii) the Environmental Indemnity;

(ix) a subordination and nondisturbance agreement executed by Parent, covering
all leases of space in the Real Property to Parent;

(x) estoppel certificates received by Borrower in accordance with the terms of
the purchase and sale agreement pursuant to which Borrower acquired the Real
Property;

 

Term Loan Agreement

 

-34-



--------------------------------------------------------------------------------

(xi) the Opinion of Counsel;

(xii) such documentation as Administrative Agent may reasonably require to
establish the due organization, valid existence and good standing of each Loan
Party, its qualification to engage in business in each jurisdiction in which it
is engaged in business or required to be so qualified, its authority to execute,
deliver and perform any Loan Documents to which it is a party, and the identity,
authority and capacity of each Responsible Officer thereof authorized to act on
its behalf, including certified copies of charter documents and amendments
thereto, bylaws and operating agreements and amendments thereto, certificates of
good standing or qualification to engage in business, tax clearance
certificates, certificates of corporate resolutions, incumbency certificates,
certificates of Responsible Officers, and the like;

(xiii) evidence that all actions necessary or, in the opinion of Administrative
Agent, desirable to perfect and protect the Liens of the Collateral Documents
have been taken;

(xiv) if Administrative Agent requires, an environmental questionnaire prepared
and certified by Borrower and an environmental survey of the Real Property
prepared by an environmental consultant satisfactory to Administrative Agent;

(xv) evidence of the casualty, liability and other insurance coverage as
required under this Agreement and Section 2.11 of the Deed of Trust; and

(xvi) such other assurances, certificates, documents, consents or opinions as
Lender may reasonably require.

(b) Borrower shall have paid the loan fee pursuant to Section 2.6, the agency
fee pursuant to Section 2.7, and the reasonable costs and expenses of Lender in
connection with the negotiation, preparation, execution and delivery of the Loan
Documents pursuant to Section 10.3.

(c) Unless waived by Lender, Borrower shall have paid all fees, charges and
disbursements of counsel to Lender (directly to such counsel if requested by
Lender) to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings; provided that such estimate
shall not thereafter preclude a final settling of accounts between Borrower and
Lender.

(d) Borrower shall have deposited Cash in an amount not less than $300,000 into
the Replacement Reserve.

(e) The representations and warranties of Borrower contained in ARTICLE 3 shall
be true and correct.

 

Term Loan Agreement

 

-35-



--------------------------------------------------------------------------------

(f) No circumstance or event shall have occurred that constitutes a Material
Adverse Effect as of the Closing Date.

(g) Borrower and any other Loan Parties shall be in compliance with all the
terms and provisions of the Loan Documents, and no Default or Event of Default
shall have occurred and be continuing.

 

Term Loan Agreement

 

-36-



--------------------------------------------------------------------------------

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

8.1 Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an “Event of Default”:

(a) Borrower fails to pay any principal or interest on the Loan, or any portion
thereof,

(1) in the case of a scheduled monthly payment under Section 2.3(b), on or
before the later to occur of (A) the date that is ten (10) days after the same
becomes due, or (B) the date that is two (2) Business Days after the date of
Borrower’s receipt of the monthly invoice required to be delivered by
Administrative Agent pursuant to Section 2.3; or

(2) in the case of any payment of principal or interest on the Loan, or any
portion thereof, other than a scheduled monthly payment under Section 2.3(b), on
or before the date that is ten (10) days after the same becomes due; or

(b) Borrower fails to pay any fees or other amounts payable under this Agreement
or the other Loan Documents, or any portion thereof, within the period specified
in the applicable Loan Document or absent a specified period, within ten
(10) days after demand therefor; or

(c) Borrower fails to perform or observe any of the covenants contained in
Sections 4.2, 5.3, 5.7 or ARTICLE 6; or

(d) Borrower or Parent fails to perform or observe any other covenant or
agreement (not specified in clauses (a) through (c) above) contained in any Loan
Document on its part to be performed or observed and does not cure such failure
for a period of ten (10) Business Days after notice from Administrative Agent of
such failure; provided, if such failure is susceptible of cure but cannot
reasonably be cured within such ten day period, Borrower or Parent fails to
promptly commence to cure such failure and do not effect a cure within thirty
(30) Business Days after such notice from Administrative Agent; or

(e) Any representation or warranty made in any Loan Document, or in any
certificate delivered pursuant to any Loan Document, proves to have been
incorrect in any material respect when made or reaffirmed; or

(f) Borrower or Parent (i) fails to pay the principal, or any principal
installment, of any present or future Indebtedness, or any guaranty of present
or future Indebtedness, on its part to be paid, when due (or within any stated
grace period), whether at the stated maturity, upon acceleration, by reason of
required prepayment or otherwise or (ii) fails to perform or observe any other
term, covenant or agreement on its part to be performed or observed, or suffers
any event of default to occur, in connection

 

Term Loan Agreement

 

-37-



--------------------------------------------------------------------------------

with any present or future Indebtedness, or of any guaranty of present or future
Indebtedness, if as a result of such failure or sufferance any holder or holders
thereof (or a lender or trustee on its or their behalf) has the right to declare
such Indebtedness due before the date on which it otherwise would become due or
the right to require Borrower or Parent to redeem or purchase, or offer to
redeem or purchase, all or any portion of such Indebtedness; or

(g) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement or action of Administrative Agent or the Lenders
or satisfaction in full of all the Obligations, ceases to be in full force and
effect or is declared by a court of competent jurisdiction to be null and void,
invalid or unenforceable as to any material right or remedy on the part of
Administrative Agent or Lenders (other than with respect to Article 9, to which
this subsection (g) shall not be applicable); or any Collateral Document ceases
to create a valid and effective Lien in any portion of the Collateral; or
Borrower or Parent denies in writing that it has any or further liability or
obligation under any Loan Document to which it is a party, or purports to
revoke, terminate or rescind same; or

(h) A final judgment against Borrower or Parent is entered for the payment of
money in excess of $100,000 (not covered by insurance or for which an insurer
has reserved its rights) and, absent procurement of a stay of execution, such
judgment remains unsatisfied for 30 calendar days after the date of entry of
judgment, or in any event later than five days prior to the date of any proposed
sale thereunder; or any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
Borrower or Parent and is not released, vacated or fully bonded within 30
calendar days after its issue or levy; or

(i) Borrower or Parent institutes or consents to the institution of any
proceeding under a Debtor Relief Law relating to it or to all or any material
part of its Property, or is unable or admits in writing its inability to pay its
debts as they mature, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its Property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of that Person and the appointment continues
undischarged or unstayed for 30 calendar days; or any proceeding under a Debtor
Relief Law relating to any such Person or to all or any part of its Property is
instituted without the consent of that Person and continues undismissed or
unstayed for 30 calendar days; or

(j) The occurrence of an Event of Default (as such term is or may hereafter be
specifically defined in any other Loan Document) under any other Loan
Document; or

(k) Any Pension Plan maintained by Parent is finally determined by the PBGC to
have an “accumulated funding deficiency” as that term is defined in Section 302
of ERISA in excess of an amount equal to 5% of the consolidated total assets of
such Borrower as of the most recently ended Fiscal Quarter; or

 

Term Loan Agreement

 

-38-



--------------------------------------------------------------------------------

(l) The occurrence of any Change in Control with respect to Borrower; or

(m) The occurrence of any set of events or circumstances that constitute a
Material Adverse Effect; provided, as to any such set of events or circumstances
not described as an Event of Default under the preceding subparagraphs
(a) through (l), Borrower shall have the right to notice and opportunity to cure
such Material Adverse Effect in accordance with subparagraph (d) above; or

(n) The occurrence of an event of default (after expiration of applicable notice
and cure periods without cure) under the Parent Credit Facility.

8.2 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent may (and shall, upon direction from the
Required Lenders) take any or all of the following actions, without notice to
(except as expressly provided for in any Loan Document) or demand upon Borrower,
which are hereby expressly waived by each Borrower:

(a) Take possession of the Real Property in person or through a court-appointed
receiver, and do anything required, necessary or advisable in Lender’s sole
discretion to fulfill the obligations of Borrower hereunder. Without restricting
the generality of the foregoing, Borrower hereby appoints Administrative Agent
as Borrower’ lawful attorney-in-fact with full power of substitution in the
premises to perform any of the following actions:

(i) without inquiring into and without respect to the validity thereof, pay,
settle or compromise all existing bills and claims which may be Liens, or avoid
such bills and claims becoming Liens, against the Real Property or any portion
thereof;

(ii) prosecute and defend actions or proceedings in connection with the Real
Property; and

(iii) do any and every act that Borrower might do on their own behalf with
respect to the Real Property, it being expressly agreed that this power of
attorney shall be a power coupled with an interest and cannot be revoked;

(b) Declare the unpaid principal amount of the Loan, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by Borrower;

(c) Otherwise enforce any and all Liens and security interests created pursuant
to the Collateral Documents (including, without limitation, foreclosure of the
Deed of Trust by judicial action, implementation of the power of sale granted
pursuant to the Deed of Trust), implement action of the assignment of rents made
pursuant to the Deed of Trust and realization upon the security interests
granted to Lender pursuant to the Deed of Trust and this Agreement;

 

Term Loan Agreement

 

-39-



--------------------------------------------------------------------------------

(d) Suspend or terminate all obligations of Lender and all rights of Borrower
and any other Loan Parties under the Loan Documents, except that Lender may
waive the Event of Default, which waiver or determination shall apply equally
to, and shall be binding upon, Lender;

(e) Proceed in accordance with applicable Laws to protect, exercise and enforce
the rights and remedies of Lender under the Loan Documents against Borrower and
any other Loan Party and such other rights and remedies as are provided by Law
or equity;

provided, however, that upon the occurrence of any Event of Default described in
Section 8.1(i), all obligations of Lenders and all rights of Borrower and any
other Loan Parties under the Loan Documents shall automatically be terminated
(except that Administrative Agent may waive the Event of Default, which waiver
or determination shall apply equally to, and shall be binding upon, all
Lenders), and all interest and other amounts as aforesaid shall automatically
become due and payable without further act of Lender.

Borrower acknowledges and agrees that this Section does not limit the right of
any Administrative Agent to (i) exercise self-help remedies such as but not
limited to, set off against any account in which Administrative Agent holds a
security interest as collateral security for the Obligations, (ii) initiate
judicial or non-judicial foreclosure against any real or personal property
Collateral, (iii) exercise any judicial or power of sale rights, or (iv) act in
a court of Law to obtain an interim remedy such as, but not limited to,
injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

8.3 Application of Funds. The order and manner in which Administrative Agent’s
rights and remedies are to be exercised shall be determined by Administrative
Agent (subject to Article 9) in its sole discretion, and all payments received
by Administrative Agent shall be applied first to the costs and expenses of
Administrative Agent (including reasonable attorneys’ fees and disbursements and
the reasonably allocated costs of attorneys employed by Administrative Agent),
second, to the payment of accrued and unpaid interest due under any Loan
Documents to and including the date of such application, and third, to the
payment of all other Obligations. No application by Administrative Agent of
partial payments received from or on behalf of Borrower will cure any Event of
Default, or prevent acceleration, or continued acceleration, of amounts payable
under the Loan Documents or Swap Contracts, or prevent the exercise, or
continued exercise, of rights or remedies of Administrative Agent, Lenders or
Swap Counterparties hereunder or thereunder or at Law or in equity, except as
required under applicable Laws.

 

Term Loan Agreement

 

-40-



--------------------------------------------------------------------------------

ARTICLE 9

APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT.

9.1 Authorization of Administrative Agent. Each Lender hereby irrevocably
(subject to Section 9.11) appoints, designates and authorizes Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement and any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender. No implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document shall otherwise exist against Administrative Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Loan Documents with reference to Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

9.2 No Waiver by Lender. No individual Lender or group of Lenders shall have any
right to amend or waive, or consent to the departure of any party from any
provision of any Loan Document, or secure or enforce the obligations of Borrower
or any other party pursuant to the Loan Documents or otherwise. All such rights,
on behalf of Administrative Agent or any Lender or Lenders, shall be held and
exercised solely by and at the option of Administrative Agent for the pro rata
benefit of Lenders. Such rights, however, are subject to the rights of a Lender
or Lenders, as expressly set forth in this Agreement and to approve matters or
direct Administrative Agent to take or refrain from taking action as set forth
in this Agreement. Except as expressly otherwise provided in this Agreement and
the other Loan Documents, Administrative Agent shall have and may use its
reasonable discretion with respect to exercising or refraining from exercising
any discretionary rights or taking or refraining from taking any actions which
Administrative Agent is expressly entitled to exercise or take under this
Agreement, the Notes, the Deed of Trust, the Parent Guaranty or the other Loan
Documents, including (i) the determination if and to what extent matters or
items subject to Administrative Agent’s satisfaction are acceptable or otherwise
within its discretion, (ii) the making of Administrative Agent Advances, and
(iii) the exercise of remedies pursuant to this Agreement any other Loan
Document and any action so taken or not taken shall be deemed consented to by
Lenders.

9.3 Receivership or Insolvency. In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to Borrower or Parent, no
individual Lender or group of Lenders shall have the right, and Administrative
Agent (irrespective of whether the principal of the loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
exclusively entitled and empowered on behalf of itself and Lenders, by
intervention in such proceeding or otherwise:

 

Term Loan Agreement

 

-41-



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loan and all other obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of Lenders and Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Administrative Agent and their respective agents and counsel and all
other amounts due Lenders and Administrative Agent); and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same in accordance with the terms of
this Agreement;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel in accordance with the terms of this Agreement.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of Lenders except as approved by the Required Lenders
or to authorize Administrative Agent to vote in respect of the claims of Lenders
except as approved by the Required Lenders in any such proceeding.

9.4 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement, the Notes, the Deed of Trust, the Parent Guaranty or any
other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultant experts concerning
all matters pertaining to such duties. Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects with reasonable care.

9.5 Liability of Administrative Agent. No Agent-Related Persons shall (i) be
liable to any Lender for any action taken or omitted to be taken by any of them
under or in connection with this Agreement, the Notes, the Deed of Trust, the
Parent Guaranty or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct), or (ii) be
responsible in any manner to any Lender for any recital, statement,
representation or warranty made by Borrower or any subsidiary or Affiliate of
Borrower, or any officer thereof, contained in this Agreement, the Notes, the
Deed of Trust, the Parent Guaranty or any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Administrative Agent under or in connection with, this Agreement,
the Notes, the Deed of Trust, the Parent Guaranty or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, the Notes, the Deed of Trust, the Parent Guaranty or any other Loan
Document, or for any failure of Borrower or any other party to any Loan Document
to perform its obligations hereunder or thereunder. No Agent-Related Person
shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of Borrower, Parent or any of their Affiliates.

 

Term Loan Agreement

 

-42-



--------------------------------------------------------------------------------

9.6 Reliance by Administrative Agent. Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
person or persons, and upon advice and statements of legal counsel (including
counsel to any party to the Loan Documents), independent accountants and other
experts selected by Administrative Agent with reasonable care. Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Agreement, the Notes, the Deed of Trust, the Parent Guaranty or any other
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders or all Lenders if required hereunder as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement, the Notes, the Deed of Trust, the Parent Guaranty or any
other Loan Document in accordance with a request or consent of the Required
Lenders or such greater number of Lenders as may be expressly required hereby in
any instance, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Lenders. In the absence of written
instructions from the Required Lenders or such greater number of Lenders, as
expressly required hereunder, Administrative Agent may take or not take any
action, at its discretion, unless this Agreement specifically requires the
consent of the Required Lenders or such greater number of Lenders.

9.7 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default, unless
Administrative Agent shall have gained actual knowledge in its capacity as a
Lender or shall have received written notice from a Lender or from Borrower
referring to this Agreement, describing such Event of Default. Administrative
Agent will notify Lenders promptly of its receipt of any such notice.
Administrative Agent shall take such action with respect to such Event of
Default as may be requested by the Required Lenders in accordance with Article
8; provided, however, that unless and until Administrative Agent has received
any such request, Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of Lenders.

9.8 Credit Decision; Disclosure of Information by Administrative Agent.

(a) Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of Borrower, and/or Parent, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to Lenders or any of
them as to any matter. Each Lender represents to Administrative Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of

 

Term Loan Agreement

 

-43-



--------------------------------------------------------------------------------

Borrower and Parent, and all applicable bank or other regulatory laws relating
to the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
the Notes, the Deed of Trust, the Parent Guaranty and the other Loan Documents,
and to make inquiries of Administrative Agent as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of Borrower and Parent. Notwithstanding the
foregoing, no individual Lender shall have the right to require that Borrower or
Parent provide to such Lender independent access to the Real Property or
independent delivery to such Lender of notices, reports, documents or
information not specifically required of Borrower under Article 6 of this
Agreement.

(b) Administrative Agent upon its receipt shall provide each Lender such
notices, reports and other documents expressly required to be furnished by
Borrower or Parent to Administrative Agent. Administrative Agent shall also
provide each Lender and/or make available for each Lender’s inspection during
reasonable business hours and at the Lender’s expense, upon the Lender’s written
request therefor: (i) copies of the Loan Documents; (ii) such information as is
then in Administrative Agent’s possession in respect of the current status of
principal and interest payments and accruals in respect of the Loan;
(iii) copies of all current financial statements in respect of Borrower or
Parent or other person liable for payment or performance by Borrower of any
obligations under the Loan Documents, then in Administrative Agent’s possession
with respect to the Loan; and (iv) other current factual information then in
Administrative Agent’s possession with respect to the Loan and bearing on the
continuing creditworthiness of Borrower or any Parent, or any of their
respective Affiliates; provided, that Administrative Agent shall not be
obligated to provide any Lender with any information in violation of law or any
contractual restrictions on the disclosure thereof (provided such contractual
restrictions shall not apply to distributing to a Lender factual and financial
information expressly required to be provided herein). Except as set forth
above, Administrative Agent shall not have any duty or responsibility to provide
Lenders or any of them with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of Borrower or Parent or any of their respective Affiliates
which may come into the possession of any of Agent-Related Persons.

9.9 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, Lenders hereby jointly and severally
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so if required by applicable provisions of the Loan Documents), and hold
harmless each Agent-Related Person from and against any and all indemnified
liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such indemnified
liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, further, that no
action taken in accordance with the directions of the Required Lenders

 

Term Loan Agreement

 

-44-



--------------------------------------------------------------------------------

shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 9.9. Without limitation of the foregoing, to the extent
that Administrative Agent is not reimbursed by or on behalf of Borrower, each
Lender shall reimburse Administrative Agent upon demand for its Pro Rata Share
of any costs or out-of-pocket expenses (including attorneys’ fees) incurred by
Administrative Agent in the performance of its duties under this Agreement. The
undertaking in this Section 9.9 shall survive the payment of all Indebtedness
hereunder and the resignation or replacement of Administrative Agent.

9.10 Administrative Agent in Individual Capacity. Administrative Agent, in its
individual capacity, and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with any party to the Loan Documents and their respective
Affiliates as though Administrative Agent were not Administrative Agent
hereunder and without notice to or consent of Lenders. Lenders acknowledge that
Borrower and East West Bank or its Affiliate have entered or may enter into Swap
Contracts. A portion of the Loan may be funded to honor Borrower’s payment
obligations under the terms of such Swap Contracts, and Lenders shall have no
right to share in any portion of such payments except to the extent of their
rights as Swap Counterparties. Lenders acknowledge that, pursuant to such
activities, East West Bank or its Affiliates may receive information regarding
any party to the Loan Documents or their respective Affiliates (including
information that may be subject to confidentiality obligations in favor of such
parties or such parties’ Affiliates) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Pro Rata Share of the Loan, East West Bank shall have the same rights and
powers under this Agreement as any other Lenders and may exercise such rights
and powers as though it were not Administrative Agent or party to Swap
Contracts, and the terms “Lender” and “Lenders” include East West Bank in its
individual capacity.

9.11 Successor Administrative Agent. Administrative Agent may, and at the
request of the Required Lenders as a result of Administrative Agent’s gross
negligence or willful misconduct or default in performing its duties under this
Agreement shall, resign as Administrative Agent upon 30 days’ notice to Lenders.
If Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among Lenders a successor administrative agent for Lenders, which
successor administrative agent shall be consented to by Borrower at all times
other than during the existence of an Event of Default (which consent of
Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of Administrative Agent, Administrative Agent may, after consulting with Lenders
and Borrower, appoint a successor administrative agent from among Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9.12 and other applicable
Sections of this Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.

 

Term Loan Agreement

 

-45-



--------------------------------------------------------------------------------

9.12 Releases, Acquisition and Transfers of Collateral.

(a) Lenders hereby irrevocably authorize Administrative Agent to transfer or
release any lien on, or after foreclosure or other acquisition of title by
Administrative Agent on behalf of the Lenders to transfer or sell, any
Collateral (A) upon the termination of the Commitments and payment and
satisfaction in full of all Obligations, (B) in connection with a release,
transfer or sale of a lien or property if such transfer or release is
conditioned upon receipt by Administrative Agent of the payment required
pursuant to Section 4.2(c), and (C) after foreclosure or other acquisition of
title to any Foreclosed Real Property, (i) for a purchase price of not less than
80% of the value indicated in the most recent appraisal of such Foreclosed Real
Property obtained by Administrative Agent made in accordance with regulations
governing Administrative Agent, or (ii if approved by the Required Lenders.

(b) If an Event of Default has occurred hereunder, Administrative Agent may take
title to any of the Collateral to which it is entitled as a result of exercise
of its remedies under the Deed of Trust and applicable law, in its name and in
its capacity as administrative agent, for the benefit of all Lenders according
to their Pro Rata Shares.

(c) Administrative Agent may take title to Foreclosed Real Property in its name
and in its capacity as administrative agent or in the name of an Affiliate of
Administrative Agent, but for the benefit of all Lenders according to their Pro
Rata Shares. Administrative Agent and all Lenders hereby expressly waive and
relinquish any right of partition with respect to the Foreclosed Real Property
so acquired. After Foreclosed Real Property is acquired, Administrative Agent
shall appoint and retain one or more persons (individually and collectively, the
“Property Manager”) experienced in the management, leasing, sale and/or
disposition of similar properties; provided, however, that Administrative Agent
shall not appoint or retain any Affiliate of Administrative Agent as the
Property Manager unless the terms of such appointment or retention are approved
in writing by the Required Lenders. After consulting with the Property Manager,
Administrative Agent shall prepare a written plan for completion of construction
(if required), operation, management, improvement, maintenance, repair, sale and
disposition of the Foreclosed Real Property and a budget for the aforesaid,
which may include a reasonable management fee payable to Administrative Agent
(the “Business Plan”). Administrative Agent will deliver the Business Plan not
later than the sixtieth (60th) day after the on the date of the foreclosure sale
or recordation of the deed in lieu of foreclosure (the “Acquisition Date”) to
each Lender with a written request for approval of the Business Plan. If the
Business Plan is approved by the Required Lenders, Administrative Agent and the
Property Manager shall adhere to the Business Plan until a different Business
Plan is approved by the Required Lenders. Administrative Agent may propose an
amendment to the Business Plan as it deems appropriate, which shall also be
subject to Required Lender approval. If the Business Plan (as may be amended)
proposed by Administrative Agent is not approved by the Required Lenders, or if

 

Term Loan Agreement

 

-46-



--------------------------------------------------------------------------------

sixty (60) days have elapsed following the Acquisition Date without a Business
Plan being proposed by Administrative Agent, any Lender may propose an
alternative Business Plan, which Administrative Agent shall submit to all
Lenders for approval by the Required Lenders. If an alternative Business Plan is
approved by the Required Lenders, Administrative Agent may appoint one of the
approving Lenders to implement the alternative Business Plan. Notwithstanding
any other provision of this Agreement, unless in violation of an approved
Business Plan or otherwise in an emergency situation, Administrative Agent shall
have the right but not the obligation to take any action in connection with the
Collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvement, maintenance,
repair, sale and disposition), or any portion thereof.

(d) Upon request by Administrative Agent or Borrower at any time, Lenders will
confirm in writing Administrative Agent’s authority to sell, transfer or release
any such liens of particular types or items of Collateral or Foreclosed Real
Property pursuant to this Section 9.12; provided, however, that
(i) Administrative Agent shall not be required to execute any document necessary
to evidence such release, transfer or sale on terms that, in Administrative
Agent’s opinion, would expose Administrative Agent to liability or create any
obligation or entail any consequence other than the transfer, release or sale
without recourse, representation or warranty, and (ii) such transfer, release or
sale shall not in any manner discharge, affect or impair the obligations of
Borrower other than those expressly being released.

(e) Except as provided in Section 2.14 and except as otherwise provided below
with respect to Defaulting Lenders, aggregate principal and interest payments,
payments for indemnified liabilities, proceeds of foreclosure or sale of the
Foreclosed Real Property, and net operating income from the collateral during
any period it is owned by Administrative Agent on behalf of Lenders (“Payments”)
shall be apportioned among the Lenders in accordance with their Pro Rata Shares
and payments of any fees (other than fees designated for Administrative Agent’s
separate account) shall, as applicable, be apportioned among the Lenders in
accordance with their Pro Rata Shares. Notwithstanding anything to the contrary
in this Agreement, all Payments that would otherwise be due and payable to
Defaulting Lenders shall instead be paid to and specially apportioned among the
Administrative Agent and Lenders other than Defaulting Lenders in accordance
with their Pro Rata Shares. Such special apportionment shall be in the
proportion that any amounts required to be paid by Lenders pursuant to this
Agreement which are not paid by Defaulting Lenders and are paid by
Administrative Agent or any Lender other than a Defaulting Lender bears to the
total amount not paid by such Defaulting Lender. Such special apportionment
shall be made until Administrative Agent and Lenders have been paid in full for
all of the amounts they advanced in place of the Defaulting Lender. All Payments
shall be remitted to Administrative Agent and all such Payments not constituting
payment of specific fees, and all proceeds of the Collateral received by
Administrative Agent, shall be applied first, to pay any fees, indemnities,
costs, expenses and reimbursements then due to Administrative Agent from
Borrower; second, to pay any fees, costs, expenses and reimbursements then due
to Lenders from Borrower; third, to pay, pro rata, interest and late charges due
in respect of the Obligations and Administrative Agent Advances; fourth, to pay
or prepay, pro rata,

 

Term Loan Agreement

 

-47-



--------------------------------------------------------------------------------

principal of the Obligations and Administrative Agent Advances; fifth, to pay
any indebtedness of Borrower under Swap Contracts; and last, to Borrower, if
required by law, or Lenders in accordance with their Pro Rata Shares at the
termination of the Total Commitment.

9.13 Benefit. The terms and conditions of this Article 9 are inserted for the
sole benefit of Administrative Agent and Lenders, and to the extent provided in
this Section 9.13, for the benefit of Borrower. Except for those provisions
described in this Section 9.13 which benefit Borrower, the terms and conditions
of Article 9 may be waived by Administrative Agent and Lenders in whole or in
part, with or without terms or conditions, without prejudicing Administrative
Agent’s or Lenders’ rights to later assert them in whole or in part.
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, Sections 9.1, 9.2, 9.3, 9.14 and 9.15 of this Article 9 are also for
the benefit of Borrower, and may not be waived in whole or in part by
Administrative Agent or any Lender or Lenders, or amended, without the prior
written consent of Borrower.

9.14 No Obligation by Borrower; Right of Reliance. Borrower shall have no
obligations under this Article 9, express or implied, and no duty of
investigation or inquiry as to the performance or non-performance by
Administrative Agent or any Lender of its obligations under this Article 9 or
Section 10.2, or any other provision of this Agreement pursuant to which
Administrative Agent may not act without the consent or approval of any one or
more Lenders.

9.15 Right of Reliance on Administrative Agent. Borrower and Parent shall have
the right to rely upon the written directions, authorizations, consents,
approvals, waivers and decisions (collectively, “Directions”) of the
Administrative Agent in all matters pertaining to the Loan Documents and
performance thereunder, without more and without investigation or inquiry as to
the authority of Administrative Agent to so act and notwithstanding any actual
knowledge on the part of Borrower or Parent to the contrary.

9.16 Timing of Payments by Administrative Agent. Administrative Agent shall
exercise its reasonable best efforts to pay to each Lender its Pro Rata Share of
any principal or interest paid by Borrower (except for payments under
Section 2.14, which shall be paid only to the Affected Lender) within one
(1) Business Day after Administrative Agent’s receipt of payment thereof from
Borrower, and shall in any event make each such payment within three (3)
Business Days after Administrative Agent’s receipt of payment thereof from
Borrower.

9.17 Records of Advances and Payments. Each Lender shall use its best efforts to
keep a record of the Loan made by it and payments received by it with respect to
its Note, and such record shall be presumptive evidence of the amounts owing.
Notwithstanding the foregoing sentence, no Lender shall be liable to any Loan
Party for any failure to keep such a record, and no such failure shall affect
the amount of the Obligations hereunder.

9.18 Required Lenders’ Direction of Appraisal. Administrative Agent shall cause
the Property to be appraised and shall invoke the provisions of Section 5.7(b)
if it is directed to do so by the Required Lenders.

 

Term Loan Agreement

 

-48-



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

10.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and remedies
of Administrative Agent and the Lenders provided herein or in the Notes, the
Deed of Trust, the Parent Guaranty or any other Loan Document are cumulative and
not exclusive of any right, power, privilege or remedy provided by Law or
equity. No failure or delay on the part of Administrative Agent or any Lender in
exercising any right, power, privilege or remedy may be, or may be deemed to be,
a waiver thereof; nor may any single or partial exercise of any right, power,
privilege or remedy preclude any other or further exercise of the same or any
other right, power, privilege or remedy.

10.2 Amendments; Consents. Administrative Agent and Lenders shall be entitled to
amend (whether pursuant to a separate intercreditor agreement or otherwise) any
of the terms, conditions or agreements set forth in Article 9 or as to any other
matter in this Agreement or any other Loan Document respecting payments to
Administrative Agent or Lenders as among themselves or the required number of
Lenders to approve or disapprove any matter or to take or refrain from taking
any action, without the consent of Borrower or any other person or entity or the
execution by Borrower or any other person or entity of any such amendment or
intercreditor agreement. Subject to the foregoing, Administrative Agent may
amend or waive any provision of this Agreement, or any other Loan Document, or
consent to any departure by any party to the Loan Documents therefrom with the
prior written consent of the Required Lenders and Borrower or the applicable
party to the Loan Documents, as the case may be, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided further, however, no such amendment, waiver or consent
shall, without the consent of all Lenders (other than Defaulting Lenders):

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of an Event of Default shall
not constitute an extension or increase in any Lender’s Commitment);

(b) postpone any date fixed by this Agreement, the Notes or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to Lenders (or any of them) hereunder or under the Notes or
any other Loan Document, without the written consent of each Lender directly
affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
portion of the Loan, or any fees or other amounts payable under this Agreement,
the Notes or any other Loan Document, without the written consent of each Lender
directly affected thereby; provided;

(d) change the definition of “Pro Rata Share” or “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender;

 

Term Loan Agreement

 

-49-



--------------------------------------------------------------------------------

(e) amend this Section 10.2 without the written consent of each Lender;

(f) release the liability of Borrower or any existing Parent without the written
consent of each Lender;

(g) permit the sale, transfer, pledge, mortgage or assignment of any Collateral
or any direct or indirect interest in Borrower, except as expressly permitted
under the Loan Documents as in effect on the Closing Date, without the written
consent of each Lender;

(h) transfer or release any lien on, or after foreclosure or other acquisition
of title by Administrative Agent on behalf of Lenders transfer or sell, any
Collateral, except as provided in Section 9.12 as in effect on the Closing Date
without the written consent of each Lender; or

(i) amend the Guaranty, or release Parent from any of its obligations
thereunder;

and, provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement,
the Notes or any other Loan Document. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased without the consent of such Lender. The granting or
withholding of the consents required pursuant to this Section 10.2 shall be
within the sole discretion of the applicable Lenders.

10.3 Costs, Expenses and Taxes. Borrower shall pay on demand the reasonable
costs and expenses of Administrative Agent in connection with the negotiation,
preparation, execution and delivery of the Loan Documents, and of Administrative
Agent in connection with the administration, amendment, waiver, refinancing,
restructuring, reorganization (including a bankruptcy reorganization) and
enforcement or attempted enforcement of the Loan Documents, and any matter
related thereto, including, without limitation, filing fees, recording fees,
title insurance fees, appraisal fees, search fees and other out-of-pocket
expenses and the reasonable fees and out-of-pocket expenses of any legal counsel
(including the allocated fees and all disbursements and other expenses of any
internal legal counsel), independent public accountants and other outside
experts retained by Administrative Agent, and including, without limitation, any
costs, expenses or fees incurred or suffered by Administrative Agent in
connection with or during the course of any bankruptcy or insolvency proceedings
of Borrower; provided that Administrative Agent shall, in connection with any
such amendment, waiver, refinancing, restructuring, reorganization, enforcement
or attempted enforcement of the Loan Documents use commercially reasonable
efforts to avoid duplicative efforts by legal counsel on behalf of
Administrative Agent. Borrower shall pay any and all documentary and other taxes
(other than income or gross receipts taxes generally applicable to banks) and
all costs, expenses, fees and charges payable or determined to be payable in
connection with the filing or recording of this Agreement, any other Loan
Document or any other instrument or writing to be delivered hereunder or
thereunder, or in connection with any transaction pursuant hereto or thereto,
and

 

Term Loan Agreement

 

-50-



--------------------------------------------------------------------------------

shall reimburse, hold harmless and indemnify Administrative Agent from and
against any and all loss, liability or legal or other expense with respect to or
resulting from any delay in paying or failure to pay any tax, cost, expense, fee
or charge or that any of them may suffer or incur by reason of the failure of
Borrower or Parent to perform any of its Obligations. Any amount payable to
Administrative Agent under this Section 10.3 shall bear interest at the Default
Rate from the fifth (5th) Business Day following a demand for payment specifying
the costs demanded in reasonable detail. Notwithstanding anything in this
Section 10.3 to the contrary, Borrower and Parent shall not be liable or
responsible for costs or fees incurred by Administrative Agent or any Lender in
connection with the syndication of the Loan, the negotiation or enforcement of
Article 9 or any other agreement by or between the Lenders or the Administrative
Agent, or any dispute by or between Administrative Agent or any Lenders with
respect to their respective rights or obligations as between each other.

10.4 Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any one or more of the Loan
Parties, will survive the making of the Loan hereunder and the execution and
delivery of the Notes, and have been or will be relied upon by Lender,
notwithstanding any investigation made by Administrative Agent or on its behalf.

10.5 Notices. Except as otherwise expressly provided in the Loan Documents, all
notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document must be in writing and must be
mailed, delivered or sent by overnight courier to the appropriate party at the
address set forth on the signature pages of this Agreement or other applicable
Loan Document or, as to any party to any Loan Document, at any other address as
may be designated by it in a written notice sent to all other parties to such
Loan Document in accordance with this Section 10.5. Except as otherwise
expressly provided in any Loan Document, if any notice, request, demand,
direction or other communication required or permitted by any Loan Document is
given by mail it will be effective on the earlier of receipt or the third
Business Day after deposit in the United States mail with first class or airmail
postage prepaid; or if given by personal delivery, when actually delivered.

10.6 Execution of Loan Documents. Unless Lender otherwise specifies with respect
to any Loan Document, this Agreement and any other Loan Document may be executed
in any number of counterparts and any party hereto or thereto may execute any
counterpart; as to each Loan Document, all of such executed counterparts, when
taken together will be deemed to be the same instrument. The execution of this
Agreement or any other Loan Document by any party hereto or thereto will not
become effective until counterparts hereof or thereof, as the case may be, have
been executed by all the parties hereto or thereto.

10.7 Binding Effect; Assignment.

(a) This Agreement and the other Loan Documents shall be binding upon and shall
inure to the benefit of the parties hereto and thereto and their respective
successors and assigns, subject to the other restrictions contained in this
Section 10.7.

(b) Borrower may not assign its rights hereunder or thereunder or any interest
herein or therein without the prior written consent of Administrative Agent. Any
assignment by Borrower without the prior written consent of Administrative Agent
shall be void; provided that no Person other than Administrative Agent and the
Lenders shall have any rights under this sentence.

 

Term Loan Agreement

 

-51-



--------------------------------------------------------------------------------

(c) No Lender shall have the right to assign all or a portion of its rights or
delegate any of its obligations under the Loan Documents without the express
prior written consent of Administrative Agent, which consent may be granted or
withheld by Administrative Agent in its sole, but reasonable, discretion. In
connection with exercise of its discretion, Administrative Agent shall have the
right to consider the number of Lenders and the size of the Pro Rata Shares that
would result from a proposed assignment, as well as the financial strength and
sophistication of the proposed assignee. In any event, the proposed assignee
must be a commercial bank that is either (i) organized under the laws of the
United States of America or any state thereof, or (ii) organized under the laws
of any other nation provided that such bank has a branch or agency located
within the United States of America. If and to the extent a Lender receives the
consent of Administrative Agent to make such an assignment, Borrower shall
execute new Notes to reflect the changed Pro Rata Shares of the affected
Lenders, and the assigning Lender and the assignee shall execute such documents
to evidence the assignment as Administrative Agent shall reasonably require,
including an assumption by the assignee of the obligations of the assigning
Lender with respect to the portion of the Pro Rata Share of the Total Commitment
and outstanding Advances and Administrative Agent Advances, a relinquishment of
rights of the assigning Lender with respect to such portion of the Pro Rata
Share of the Total Commitment and outstanding Advances and Administrative Agent
Advances and a confirmation of the Pro Rata Shares of the assigning Lender and
the assignee. Promptly following satisfaction of the foregoing conditions,
Administrative Agent shall give notice to Borrower and all of the Lenders of the
effectiveness of the assignment and of the revised Pro Rata Shares of the
Lenders. Borrower shall not be obligated to pay or reimburse Administrative
Agent or any Lender (including any assigning Lender or assignee Lender) for any
costs incurred in connection with any assignment or prospective assignment by a
Lender.

10.8 Lien on Deposits and Property in Possession of Administrative Agent. The
only accounts maintained by Borrower with Administrative Agent which shall be
subject to a security agreement in favor of Administrative Agent shall be the
DCR Collateral Account and the Replacement Reserve Account. If an Event of
Default has occurred and is continuing, Administrative Agent may, to the extent
permitted by applicable Laws, exercise its rights under Article 9 of the Uniform
Commercial Code and other applicable Laws and apply any funds in those accounts
against the Obligations.

10.9 Indemnity by Borrower. Borrower agrees to indemnify, save and hold harmless
Administrative Agent and each Lender and their respective directors, officers,
agents, attorneys and employees, successors and assigns (each, an “Indemnitee,”
and collectively, the “Indemnitees”) from and against: (a) any and all claims,
demands, actions or causes of action that are asserted against any Indemnitee by
any Person that relates to the Collateral, or the ownership or operation thereof
by Borrower, (b) any and all claims, demands, actions or causes of action if the
claim, demand, action or cause of action arises out of or relates to the Loan,
the use or contemplated use of proceeds of the Loan, the relationship of
Borrower and Lenders under

 

Term Loan Agreement

 

-52-



--------------------------------------------------------------------------------

this Agreement or any transaction contemplated by this Agreement, in each
instance other than with respect to Article 9 or the relationship by and between
the Lenders and the Administrative Agent;, (c) any administrative or
investigative proceeding by any Governmental Agency arising out of or related to
a claim, demand, action or cause of action described in clauses (a) or (b) above
other than related to Article 9 or the relationship by and between the Lenders
and the Administrative Agent; and (d) any and all liabilities, losses, costs or
expenses (including attorneys’ fees and disbursements and other professional
services) that any Indemnitee suffers or incurs as a result of the assertion of
any foregoing claim, demand, action or cause of action; provided that no
Indemnitee shall be entitled to indemnification for any loss caused by its own
gross negligence or willful misconduct as finally determined in a non appealable
decision by a court of competent jurisdiction. If any claim, demand, action or
cause of action is asserted against any Indemnitee, such Indemnitee shall
reasonably, promptly notify Borrower, but the failure to so promptly notify
Borrower shall not affect Borrower’ obligations under this Section. Any
Indemnitee that proposes to settle or compromise any claim or proceeding for
which Borrower may be liable for payment of indemnity hereunder shall give
Borrower written notice of the terms of such proposed settlement or compromise
reasonably in advance of settling or compromising such claim or proceeding and
shall obtain Borrower’ prior consent, which consent shall not unreasonably be
withheld. Each Indemnitee is authorized to employ counsel in enforcing its
rights hereunder and in defending any claim, demand, action or cause of action
covered by this Section 10.9; provided that each Indemnitee shall endeavor, but
shall not be obligated, in connection with any matter covered by this
Section 10.9 which also involves other Indemnitees, to use reasonable efforts to
avoid unnecessary duplication of effort by counsel for all Indemnitees. Any
obligation or liability of Borrower to any Indemnitee under this Section 10.9
shall survive the expiration or termination of this Agreement and the repayment
of all Loans and the payment and performance of all other Obligations owed to
Lender. Notwithstanding anything in this Section 10.9 to the contrary, the
foregoing obligations on the part of Borrower shall not apply to any claim,
cause of action or dispute arising out of or related to the syndication of the
Loan, the matters set forth in Article 9 of this Agreement, or the relationship
by or between the Administrative Agent and any one or more Lenders, or any of
them.

10.10 Nonliability of Administrative Agent and Lenders. Borrower acknowledges
and agrees that:

(a) Any inspections of any Property of Borrower made by or through
Administrative Agent or any Lender is for purposes of administration of the Loan
Documents only and Borrower are not entitled to rely upon the same;

(b) By accepting or approving anything required to be observed, performed,
fulfilled or given to Administrative Agent or any Lender pursuant to the Loan
Documents, neither Administrative Agent nor any Lender shall be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by Administrative Agent or any Lender;

 

Term Loan Agreement

 

-53-



--------------------------------------------------------------------------------

(c) The relationship between Borrower and Administrative Agent or any Lender is,
and shall at all times remain, solely that of a Borrower and Lender; neither
Administrative Agent nor any Lender shall under any circumstance be construed to
be partners or joint venturers of Borrower or Borrower’s Affiliates; neither
Administrative Agent nor any Lender shall under any circumstance be deemed to be
in a relationship of confidence or trust or a fiduciary relationship with
Borrower or Borrower’s Affiliates, or to owe any fiduciary duty to Borrower or
Borrower’s Affiliates; neither Administrative Agent nor any Lender undertakes or
assumes any responsibility or duty to Borrower or Borrower’s Affiliates to
select, review, inspect, supervise, pass judgment upon or inform Borrower or
Borrower’s Affiliates of any matter in connection with their Property or the
operations of Borrower or Borrower’s Affiliates; Borrower and Borrower’s
Affiliates shall rely entirely upon their own judgment with respect to such
matters; and any review, inspection, supervision, exercise of judgment or supply
of information undertaken or assumed by Administrative Agent or any Lender in
connection with such matters is solely for the protection of Administrative
Agent or such Lender and neither Borrower nor any other Person is entitled to
rely thereon; and

(d) No Indemnitee shall be responsible or liable to any Person for any loss,
damage, liability or claim of any kind relating to injury or death to Persons or
damage to Property or other loss, damage, liability or claim caused by the
actions, inaction or negligence of Borrower or its Affiliates and Borrower
hereby indemnifies and holds each Indemnitee harmless from any such loss,
damage, liability or claim. In no event shall any Indemnitee be responsible for
any punitive, exemplary, consequential or special damages.

10.11 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
Administrative Agent and the Lenders in connection with the Loan, and is made
for the sole benefit of Borrower, Administrative Agent and the Lenders, and
their respective permitted successors and assigns. Except as provided in
Sections 10.7 and 10.9, no other Person shall have any rights of any nature
hereunder or by reason hereof.

10.12 Further Assurances. Borrower shall, at its sole expense and without
expense to Administrative Agent or any Lender, do, execute and deliver such
further acts and documents as Lender from time to time reasonably requires for
the assuring and confirming unto Administrative Agent and the Lenders the rights
hereby created or intended now or hereafter so to be, or for carrying out the
intention or facilitating the performance of the terms of any Loan Document.

10.13 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of Administrative Agent or any Lender in any other
Loan Document shall not be deemed a conflict with this Agreement. Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

Term Loan Agreement

 

-54-



--------------------------------------------------------------------------------

10.14 Governing Law. This agreement and the other loan documents shall be
governed by, and construed in accordance with, the law of the State of
California.

10.15 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.

10.16 Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

10.18 JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.19 Purported Oral Amendments. BORROWER AND LENDER EXPRESSLY ACKNOWLEDGE THAT
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED OR MODIFIED, OR
THE PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN INSTRUMENT IN
WRITING THAT COMPLIES WITH SECTION 10.2. EACH BORROWER AGREES THAT IT WILL NOT
RELY ON ANY COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN
STATEMENTS BY ANY REPRESENTATIVE OF LENDER THAT DOES NOT COMPLY WITH
SECTION 10.2 TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO THIS
AGREEMENT OF THE OTHER LOAN DOCUMENTS.

10.20 USA PATRIOT Act Notice. Each Lender hereby notifies Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), such Lender is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender to identify Borrower in accordance with the Act.

 

Term Loan Agreement

 

-55-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

MOLINA CENTER LLC,

a Delaware limited liability company

By:

  /s/ John C. Molina   John C. Molina   President Address for Notices to
Borrower: Molina Center, LLC. 300 University Avenue, Suite 100 Sacramento, CA
95825 Attention: Joseph W. White, Chief Accounting Officer Facsimile: (562)
437-7235 Telephone: (916) 646-9193 x 111566 with a copy to: Molina Healthcare,
Inc. 300 University Avenue, Suite 100 Sacramento, CA 95825 Attention: Jeff
Barlow   General Counsel Facsimile: (916) 646-4572 Telephone: (916) 646-9193 x
114663

 

Signature Page to

Term Loan Agreement

 

S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

EAST WEST BANK,

a California banking corporation

By:    

/s/ Robert Lo

  Robert Lo   Senior Vice President Address for Notices: East West Bank 135 N.
Los Robles Ave., Suite 600 Pasadena, CA 91101

Attention:   May Kwong Facsimile:   (626) 817-8899 Telephone:   (626) 768-6718
Email:   mkwong@eastwestbank.com with a copy to: East West Bank Loan Servicing
Department 9300 Flair Drive, 6th Floor El Monte, CA 91731 Attention:   Linda Lam
Facsimile:   (626) 927-2088 Telephone:   (626) 371-8688 Email:  
linda.lam@eastwestbank.com

 

Signature Page to

Term Loan Agreement

 

S-2



--------------------------------------------------------------------------------

LENDERS: EAST WEST BANK, a California banking corporation By:    

/s/ May Kwong

  May Kwong   First Vice President

Address for Notices: East West Bank 135 N. Los Robles Ave., Suite 600 Pasadena,
CA 91101 Attention:   May Kwong Facsimile:   (626) 817-8899 Telephone:   (626)
768-6718 Email:   mkwong@eastwestbank.com with a copy to: East West Bank Loan
Servicing Department 9300 Flair Drive, 6th Floor El Monte, CA 91731 Attention:  
Linda Lam Facsimile:   (626) 927-2088 Telephone:   (626) 371-8688 Email:  
linda.lam@eastwestbank.com

 

Signature Page to

Term Loan Agreement

 

S-3



--------------------------------------------------------------------------------

CITY NATIONAL BANK, a national banking association By:      

/s/ Lindsay Dun

  Lindsay Dunn   Vice President

Address for notices: City National Bank 555 S. Flower Street, 25th Floor Los
Angeles, CA 90071 Attention:   Lyndsay Dunn Facsimile:   (213) 673-8299
Telephone:   (213) 673-8269 Email:   Lindsay.Dunn@cnb.com

 

Signature Page to

Term Loan Agreement

 

S-4



--------------------------------------------------------------------------------

BANK OF CHINA, LOS ANGELES BRANCH,

a federally chartered branch of Bank of China Limited, a joint stock company
incorporated in the People’s Republic of China with limited liability

By:    

/s/ Jason Fu

  Jason Fu aka Hou Yue Fu   Vice President By:  

/s/ Edwin Chan

  Edwin Chan   Assistant Vice President

Address for Notices: Bank of China, Los Angeles Branch 444 S. Flower Street,
Suite 3900 Los Angeles, CA 90071 Attention:   Jason Fu Facsimile:   (213)
688-7720 Telephone:   (213) 688-8700 x 235 Email:   jfu@bocusa.com With a copy
to: Bank of China, New York Branch 410 Madison Avenue New York, NY 10017
Attention:   Wenzhen Zhang Facsimile:   (212) 935-3101 Telephone:   (212)
371-4185 Email:   synloanadmin.nyb@bocusa.com

 

Signature Page to

Term Loan Agreement

 

S-5



--------------------------------------------------------------------------------

UNION BANK, N.A., a national banking association By:    

/s/ Susan Swerdloff

  Susan Swerdloff   Vice President

Address for notices: Union Bank, N.A. 445 S. Figueroa Street, 10th Floor Los
Angeles, CA 90071 Attention:   Erik Siegfried Facsimile:   (213) 236-7637
Telephone:   (213) 236-4028 Email:   susan.swerdloff@unionbank.com With a copy
to: Union Bank, N.A. 970 West 190th Street, Suite 995 Torrance, CA 90502
Attention:   Charles D. Wilmot Facsimile:   (310) 767-5873 Telephone:   (310)
767-5867 Email:   charles.wilmot@unionbank.com

 

Signature Page to

Term Loan Agreement

 

S-6



--------------------------------------------------------------------------------

THE BANK OF EAST ASIA (U.S.A.) N.A., a national banking association By:    

/s/ Daisy Tung

  Daisy Tung   Senior Vice President By:  

/s/ Alise Weeling-Lee

  Alise Weeling-Lee   Vice President & Credit Manager

Address for notices: The Bank of East Asia (U.S.A.) N.A. 388 East Valley
Boulevard, Suite 118 Alhambra, CA 91801 USA Attention:   Daisy Tung Facsimile:  
(626) 284-4841 Telephone:   (626) 457-2233 Email:   tungdml@hkbea-us.com

 

Signature Page to

Term Loan Agreement

 

S-7



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

See attached.

 

Term Loan Agreement

 

-1-



--------------------------------------------------------------------------------

FORM OF COMPLIANCE CERTIFICATE

 

To: The Lenders Party to the

Term Loan Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Term Loan
Agreement dated as of December 1, 2011 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Molina Center LLC (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”) and
East West Bank, as Administrative Agent for the Lenders. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly select one [elected]/[appointed] select one [chief executive
officer]/[chief financial officer]/[treasurer]/[controller] of the manager of
the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as follows(if none, write “NONE;” otherwise
describe in detail, the nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event):

 

 

 

 

 

 

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with the covenant contained in Section
5.7(a) of the Agreement, all of which data and computations are true, complete
and correct;

5. Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Agreement and the other Loan Documents
and the status of compliance.

 

   

Exhibit A

Form of Compliance Certificate

1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this          day of
                    , 20        .

 

  

 

   Signature   

 

   Printed Name   

 

   Title

 

   

Exhibit A

Form of Compliance Certificate

2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance for Compliance Period ending                     , 20         with

Provisions of Section 5.7(a) of the Agreement

 

Numerator:

  

Operating Revenue during Calculation Period: (attach detail)

   $ _____________   

Less: Operating Revenue during Calculation Period: (attach detail)

   $ _____________   

Difference: Net Operating Income

   $ _____________   

Denominator:

  

Interest Charges during Calculation Period:

   $ _____________   

Plus: Principal payments required during Calculation

Period on all Indebtedness other than

Indebtedness subordinated to the Loan:

   $ _____________   

Sum:

   $ _____________   

Numerator divided by Denominator:

     _______________   

Compliant? select one

     [Yes] / [No]   

 

    Schedule I  

Exhibit A

Form of Compliance Certificate

1



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due

 

    Schedule II  

Exhibit A

Form of Compliance Certificate

1



--------------------------------------------------------------------------------

Schedule 1.1(b)

(Schedule of Commitments)

 

     Final Allocation  

Bank

   Loan Portion      %  

East West Bank

(Administrative Agent)

   $  13,000,000         26.748971 % 

Bank of China, Los

Angeles Branch

   $ 10,000,000         20.576132 % 

City National Bank

   $ 13,000,000         26.748971 % 

Union Bank, N.A.

   $ 6,300,000         12.962963 % 

The Bank of East (U.S.A.)

N.A.

   $ 6,300,000         12.962963 %    

 

 

    

 

 

 

Total:

   $ 48,600,000         100 %    

 

 

    

 

 

 

Schedule 1.1(b)

 

Term Loan Agreement

 

-1-



--------------------------------------------------------------------------------

Schedule 3.3

Governmental Approvals

None

Schedule 3.3

 

Term Loan Agreement

 

-1-



--------------------------------------------------------------------------------

Schedule 3.17

Known Violations of Hazardous Materials Law

In a letter dated October 24, 2011, 200 Oceangate, LLC (the former owner of the
Real Property), received Waste Discharge Requirements and a National Pollutant
Discharge Elimination System (NPDES) permit (the “NPDES Permit”) from the
California Regional Water Quality Control Board, Los Angeles Region (the
“CRWQCB”), governing the discharge of seepage groundwater from the subbasement
parking structure located on the premises of the Real Property. Reasonable
Potential Analysis (RPA) of water quality data submitted to the CRWQCB indicated
concentrations for arsenic and nickel at the cusp of their respective screening
levels. As a result, the CRWQCB determined that effluent limitations for these
parameters are not appropriate, but that long term monitoring for these
parameters are necessary to ensure that the concentrations for these parameters
remain insignificant. The Borrower intends to monitor the water quality of the
groundwater discharge in accordance with the monitoring and reporting
requirements set forth in the NPDES Permit.

Schedule 3.17

 

Term Loan Agreement

 

-1-



--------------------------------------------------------------------------------

Schedule 5.1

Investments

None

Schedule 5.1

 

Term Loan Agreement

 

-1-